 

Exhibit 10.36

[ex10-36_pg1.jpg]

STANDARD INDUSTRIAL/COMMERCIAL MULTITENANT LEASE GROSS 1. Basic Provisions
("Basic Provisions"). 1.1 Parties. This Lease ("Lease"), dated for reference
purposes only March 19, 2018, is made by and between Bukewihge Properties, LLC
(a California limited liability company) ("Lessor") and STAAR Surgical Company
(a Delaware corporation) ("Lessee"), (collectively the "Parties", or
individually a "Party"). The Lease is contingent upon successful lease
termination with existing tenant in occupancy, Revision Optics, Inc. 1.2(a)
Premises: That certain real property, including all improvements therein or to
be provided by Lessor under the terms of this Lease, commonly known as (street
address, unit/suite, city, state): 25651-25691 Atlantic Ocean Drive, Units A1 -
A11 and B1 - B3, Lake Forest, CA 92630 ("Premises"). The Premises are located in
the County of Orange, and are generally described as (describe briefly the
nature of the Premises and the "Project"): an approximately 20,608 square foot
portion of a larger approximate 53,828 square foot multi-tenant industrial
business park. In addition to Lessee's rights to use and occupy the Premises as
hereinafter specified, Lessee shall have nonexclusive rights to any utility
raceways of the building containing the Premises ("Building") and to the Common
Areas (as defined in Paragraph 2.7 below), but shall not have any rights to the
roof, or exterior walls of the Building or to any other buildings in the
Project. The Premises, the Building, the Common Areas, the land upon which they
are located, along with all other buildings and improvements thereon, are herein
collectively referred to as the "Project." (See also Paragraph 2) 1.2(b)
Parking: 70 unreserved vehicle parking spaces. (See also Paragraph 2.6) 1.3
Term: 5 years and --- months ("Original Term") commencing May 1, 2018
("Commencement Date") and ending April 30, 2023 ("Expiration Date"). (See also
Paragraph 3) 1.4 Early Possession: If the Premises are available Lessee may have
nonexclusive possession of the Premises commencing May 1, 2018 ("Early
Possession Date"). (See also Paragraphs 3.2 and 3.3) 1.5 Base Rent: $26,790.00
per month ("Base Rent"), payable on the 1st day of each month commencing June 1,
2018 . (See also Paragraph 4) If this box is checked, there are provisions in
this Lease for the Base Rent to be adjusted. See Paragraph 50 . 1.6 Lessee's
Share of Common Area Operating Expenses: 38.28 percent ( 38.28 %) ("Lessee's
Share"). In the event that the size of the Premises and/or the Project are
modified during the term of this Lease, Lessor shall recalculate Lessee's Share
to reflect such modification. 1.7 Base Rent and Other Monies Paid Upon
Execution: (a) Base Rent: $26,790.00 for the period May 1 -31, 2018 . (b) Common
Area Operating Expenses: $2,275.00 for the period May 1 - 31, 2018 (increases to
CAM capped at 3% annual) . (c) Security Deposit: $26,790.00 ("Security
Deposit"). (See also Paragraph 5) (d) Other: --- for --- . (e) Total Due Upon
Execution of this Lease: $53,580.00 . 1.8 Agreed Use: General office, sales,
manufacturing and distribution of medical devices or other uses permitted by the
City of Lake Forest . (See also Paragraph 6) 1.9 Insuring Party. Lessor is the
"Insuring Party". (See also Paragraph 8) 1.10 Real Estate Brokers. (See also
Paragraph 15 and 25) (a) Representation: The following real estate brokers (the
"Brokers") and brokerage relationships exist in this transaction (check
applicable boxes): LAREM Industrial Real Estate Specialists, Inc. represents
Lessor exclusively ("Lessor's Broker"); represents Lessee exclusively ("Lessee's
Broker"); or represents both Lessor and Lessee ("Dual Agency"). (b) Payment to
Brokers. Upon execution and delivery of this Lease by both Parties, Lessor shall
pay to the Brokers the brokerage fee agreed to in a separate written agreement
(or if there is no such agreement, the sum of or % of the total Base Rent) for
the brokerage services rendered by the Brokers. 1.11 Guarantor. The obligations
of the Lessee under this Lease are to be guaranteed by --- ("Guarantor"). (See
also Paragraph 37) 1.12 Attachments. Attached hereto are the following, all of
which constitute a part of this Lease: an Addendum consisting of Paragraphs 50
through 57 ; a site plan depicting the Premises; a site plan depicting the
Project; a current set of the Rules and Regulations for the Project; a current
set of the Rules and Regulations adopted by the owners' association; a Work
Letter; other (specify): Common Area Operating Expenses . 2. Premises. ________
________ ________ Page 1 of 18 ________ INITIALS Last Edited: 4/12/2018 11:11 AM
INITIALS copyright 2017 AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017

 

 

 

[ex10-36_pg2.jpg]

Page 2 of 18 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017
AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017 2.1 Letting. Lessor
hereby leases to Lessee, and Lessee hereby leases from Lessor, the Premises, for
the term, at the rental, and upon all of the terms, covenants and conditions set
forth in this Lease. While the approximate square footage of the Premises may
have been used in the marketing of the Premises for purposes of comparison, the
Base Rent stated herein is NOT tied to square footage and is not subject to
adjustment should the actual size be determined to be different. NOTE: Lessee is
advised to verify the actual size prior to executing this Lease. 2.2 Condition.
Lessor shall deliver that portion of the Premises contained within the Building
("Unit") to Lessee broom clean and free of debris on the Commencement Date or
the Early Possession Date, whichever first occurs ("Start Date"), and, so long
as the required service contracts described in Paragraph 7.1(b) below are
obtained by Lessee and in effect within thirty days following the Start Date,
warrants that the existing electrical, plumbing, fire sprinkler, lighting,
heating, ventilating and air conditioning systems ("HVAC"), loading doors, sump
pumps, if any, and all other such elements in the Unit, other than those
constructed by Lessee, shall be in good operating condition and repair on said
date, that the structural elements of the roof, bearing walls and foundation of
the Unit shall be free of material defects, and that the Unit does not contain
hazardous levels of any mold or fungi defined as toxic under applicable state or
federal law. If a noncompliance with such warranty exists as of the Start Date,
or if one of such systems or elements should malfunction or fail within the
appropriate warranty period, Lessor shall, as Lessor's sole obligation with
respect to such matter, except as otherwise provided in this Lease, promptly
after receipt of written notice from Lessee setting forth with specificity the
nature and extent of such noncompliance, malfunction or failure, rectify same at
Lessor's expense. The warranty periods shall be as follows: (i) 6 months as to
the HVAC systems, and (ii) 30 days 6months as to the remaining systems and other
elements of the Unit. If Lessee does not give Lessor the required notice within
the appropriate warranty period, correction of any such noncompliance,
malfunction or failure shall be the obligation of Lessee at Lessee's sole cost
and expense (except for the repairs to the fire sprinkler systems, roof,
foundations, and/or bearing walls see Paragraph 7 or as otherwise provided for
in this Lease). Lessor also warrants, that unless otherwise specified in
writing, Lessor is unaware of (i) any recorded Notices of Default affecting the
Premise; (ii) any delinquent amounts due under any loan secured by the Premises;
and (iii) any bankruptcy proceeding affecting the Premises. 2.3 Compliance.
Lessor warrants that to the best of its knowledge the improvements on the
Premises and the Common Areas comply with the building codes, applicable laws,
covenants or restrictions of record, regulations, and ordinances ("Applicable
Requirements") that were in effect at the time that each improvement, or portion
thereof, was constructed. Said warranty does not apply to the use to which
Lessee will put the Premises, modifications which may be required by the
Americans with Disabilities Act or any similar laws as a result of Lessee's use
(see Paragraph 49), or to any Alterations or Utility Installations (as defined
in Paragraph 7.3(a)) made or to be made by Lessee. NOTE: Lessee is responsible
for determining whether or not the Applicable Requirements, and especially the
zoning are appropriate for Lessee's intended use, and acknowledges that past
uses of the Premises may no longer be allowed. If the Premises do not comply
with said warranty, Lessor shall, except as otherwise provided, promptly after
receipt of written notice from Lessee setting forth with specificity the nature
and extent of such noncompliance, rectify the same at Lessor's expense. If
Lessee does not give Lessor written notice of a noncompliance with this warranty
within 6 months following the Start Date, correction of that noncompliance shall
be the obligation of Lessee at Lessee's sole cost and expense or as otherwise
provided for in this Lease. If the Applicable Requirements are hereafter changed
so as to require during the term of this Lease the construction of an addition
to or an alteration of the Unit, Premises and/or Building, the remediation of
any Hazardous Substance, or the reinforcement or other physical modification of
the Unit, Premises and/or Building ("Capital Expenditure"), Lessor and Lessee
shall allocate the cost of such work as follows: (a) Subject to Paragraph 2.3(c)
below, if such Capital Expenditures are required as a result of the specific and
unique use of the Premises by Lessee as compared with uses by tenants in
general, Lessee shall be fully responsible for the cost thereof, provided,
however, that if such Capital Expenditure is required during the last 2 years of
this Lease and the cost thereof exceeds 6 months' Base Rent, Lessee may instead
terminate this Lease unless Lessor notifies Lessee, in writing, within 10 days
after receipt of Lessee's termination notice that Lessor has elected to pay the
difference between the actual cost thereof and the amount equal to 6 months'
Base Rent. If Lessee elects termination, Lessee shall immediately cease the use
of the Premises which requires such Capital Expenditure and deliver to Lessor
written notice specifying a termination date at least 90 days thereafter. Such
termination date shall, however, in no event be earlier than the last day that
Lessee could legally utilize the Premises without commencing such Capital
Expenditure. (b) If such Capital Expenditure is not the result of the specific
and unique use of the Premises by Lessee (such as, governmentally mandated
seismic modifications), then Lessor shall pay for such Capital Expenditure and
Lessee shall only be obligated to pay, each month during the remainder of the
term of this Lease or any extension thereof, on the date that on which the Base
Rent is due, an amount equal to 1/144th of the portion of such costs reasonably
attributable to the Premises. Lessee shall pay Interest on the balance but may
prepay its obligation at any time. If, however, such Capital Expenditure is
required during the last 2 years of this Lease or if Lessor reasonably
determines that it is not economically feasible to pay its share thereof, Lessor
shall have the option to terminate this Lease upon 90 days prior written notice
to Lessee unless Lessee notifies Lessor, in writing, within 10 days after
receipt of Lessor's termination notice that Lessee will pay for such Capital
Expenditure. If Lessor does not elect to terminate, and fails to tender its
share of any such Capital Expenditure, Lessee may advance such funds and deduct
same, with Interest, from Rent until Lessor's share of such costs have been
fully paid. If Lessee is unable to finance Lessor's share, or if the balance of
the Rent due and payable for the remainder of this Lease is not sufficient to
fully reimburse Lessee on an offset basis, Lessee shall have the right to
terminate this Lease upon 30 days written notice to Lessor. (c) Notwithstanding
the above, the provisions concerning Capital Expenditures are intended to apply
only to nonvoluntary, unexpected, and new Applicable Requirements. If the
Capital Expenditures are instead triggered by Lessee as a result of an actual or
proposed change in use, change in intensity of use, or modification to the
Premises then, and in that event, Lessee shall either: (i) immediately cease
such changed use or intensity of use and/or take such other steps as may be
necessary to eliminate the requirement for such Capital Expenditure, or (ii)
complete such Capital Expenditure at its own expense. Lessee shall not have any
right to terminate this Lease. 2.4 Acknowledgements. Lessee acknowledges that:
(a) it has been given an opportunity to inspect and measure the Premises;; (b)
it has been advised by Lessor and/or Brokers to satisfy itself with respect to
the size and condition of the Premises (including but not limited to the
electrical, HVAC and fire sprinkler systems, security, environmental aspects,
and compliance with Applicable Requirements and the Americans with Disabilities
Act), and their suitability for Lessee's intended use; (c) Lessee has made such
investigation as it deems necessary with reference to such matters and assumes
all responsibility therefor as the same relate to its occupancy of the Premises;
(d) it is not relying on any representation as to the size of the Premises made
by Brokers or Lessor; (e) the square footage of the Premises was not material to
Lessee's decision to lease the Premises and pay the Rent stated herein, and (f)
neither Lessor, Lessor's agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease. In addition, Lessor acknowledges that: (i) Brokers have
made no representations, promises or warranties concerning Lessee's ability to
honor the Lease or suitability to occupy the Premises, and (ii) it is Lessor's
sole responsibility to investigate the financial capability and/or suitability
of all proposed tenants. 2.5 Lessee as Prior Owner/Occupant. The warranties made
by Lessor in Paragraph 2 shall be of no force or effect if immediately prior to
the Start Date Lessee was the owner or occupant of the Premises. In such event,
Lessee shall be responsible for any necessary corrective work. 2.6 Vehicle
Parking. Lessee shall be entitled to use the number of Parking Spaces specified
in Paragraph 1.2(b) on those portions of the Common Areas designated from time
to time by Lessor for parking. Lessee shall not use more parking spaces than
said number. Said parking spaces shall be used for parking by vehicles no larger
than fullsize passenger automobiles or pickup trucks, herein called "Permitted
Size Vehicles." Lessor may regulate the loading and unloading of vehicles by
adopting Rules and Regulations as provided in Paragraph 2.9. No vehicles other
than Permitted Size Vehicles may be parked in the Common Area without the prior
written permission of Lessor. In addition:

 

 

 

[ex10-36_pg3.jpg]

Page 3 of 18 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017
AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017 (a) Lessee shall not
permit or allow any vehicles that belong to or are controlled by Lessee or
Lessee's employees, suppliers, shippers, customers, contractors or invitees to
be loaded, unloaded, or parked in areas other than those designated by Lessor
for such activities. (b) Lessee shall not service or store any vehicles in the
Common Areas. (c) If Lessee permits or allows any of the prohibited activities
described in this Paragraph 2.6, then Lessor shall have the right, without
notice, in addition to such other rights and remedies that it may have, to
remove or tow away the vehicle involved and charge the cost to Lessee, which
cost shall be immediately payable upon demand by Lessor. 2.7 Common Areas
Definition. The term "Common Areas" is defined as all areas and facilities
outside the Premises and within the exterior boundary line of the Project and
interior utility raceways and installations within the Unit that are provided
and designated by the Lessor from time to time for the general nonexclusive use
of Lessor, Lessee and other tenants of the Project and their respective
employees, suppliers, shippers, customers, contractors and invitees, including
parking areas, loading and unloading areas, trash areas, roofs, roadways,
walkways, driveways and landscaped areas. 2.8 Common Areas Lessee's Rights.
Lessor grants to Lessee, for the benefit of Lessee and its employees, suppliers,
shippers, contractors, customers and invitees, during the term of this Lease,
the nonexclusive right to use, in common with others entitled to such use, the
Common Areas as they exist from time to time, subject to any rights, powers, and
privileges reserved by Lessor under the terms hereof or under the terms of any
rules and regulations or restrictions governing the use of the Project. Under no
circumstances shall the right herein granted to use the Common Areas be deemed
to include the right to store any property, temporarily or permanently, in the
Common Areas. Any such storage shall be permitted only by the prior written
consent of Lessor or Lessor's designated agent, which consent may be revoked at
any time. In the event that any unauthorized storage shall occur, then Lessor
shall have the right, without notice, in addition to such other rights and
remedies that it may have, to remove the property and charge the cost to Lessee,
which cost shall be immediately payable upon demand by Lessor. 2.9 Common Areas
Rules and Regulations. Lessor or such other person(s) as Lessor may appoint
shall have the exclusive control and management of the Common Areas and shall
have the right, from time to time, to establish, modify, amend and enforce
reasonable rules and regulations ("Rules and Regulations") for the management,
safety, care, and cleanliness of the grounds, the parking and unloading of
vehicles and the preservation of good order, as well as for the convenience of
other occupants or tenants of the Building and the Project and their invitees.
Lessee agrees to abide by and conform to all such Rules and Regulations, and
shall use its reasonable best efforts to cause its employees, suppliers,
shippers, customers, contractors and invitees to so abide and conform. Lessor
shall not be responsible to Lessee for the noncompliance with said Rules and
Regulations by other tenants of the Project. 2.10 Common Areas Changes. Lessor
shall have the right, in Lessor's sole discretion, from time to time: (a) To
make changes to the Common Areas, including, without limitation, changes in the
location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas, walkways and utility raceways provided it does not
materially adversely impact Lessee; (b) To close temporarily any of the Common
Areas for maintenance purposes so long as reasonable access to the Premises
remains available; (c) To designate other land outside the boundaries of the
Project to be a part of the Common Areas; (d) To add additional buildings and
improvements to the Common Areas provided it does not materially adversely
impact Lessee; (e) To use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Project, or any portion thereof; and
(f) To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas and Project as Lessor may, in the exercise of sound
business judgment, deem to be appropriate provided it does not materially
adversely impact Lessee. 3. Term. 3.1 Term. The Commencement Date, Expiration
Date and Original Term of this Lease are as specified in Paragraph 1.3. 3.2
Early Possession. Any provision herein granting Lessee Early Possession of the
Premises is subject to and conditioned upon the Premises being available for
such possession prior to the Commencement Date. Any grant of Early Possession
only conveys a nonexclusive right to occupy the Premises. If Lessee totally or
partially occupies the Premises prior to the Commencement Date, the obligation
to pay Base Rent shall be abated for the period of such Early Possession. All
other terms of this Lease (including but not limited to the obligations to pay
Lessee's Share of Common Area Operating Expenses, Real Property Taxes and
insurance premiums and to maintain the Premises) shall be in effect during such
period. Any such Early Possession shall not affect the Expiration Date. 3.3
Delay In Possession. Lessor agrees to use its best commercially reasonable
efforts to deliver possession of the Premises to Lessee by the Commencement
Date. If, despite said efforts, Lessor is unable to deliver possession by such
date, Lessor shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Lease or change the Expiration Date. Lessee
shall not, however, be obligated to pay Rent or perform its other obligations
until Lessor delivers possession of the Premises and any period of rent
abatement that Lessee would otherwise have enjoyed shall run from the date of
delivery of possession and continue for a period equal to what Lessee would
otherwise have enjoyed under the terms hereof, but minus any days of delay
caused by the acts or omissions of Lessee. If possession is not delivered within
60 days after the Commencement Date, as the same may be extended under the terms
of any Work Letter executed by Parties, Lessee may, at its option, by notice in
writing within 10 days after the end of such 60 day period, cancel this Lease,
in which event the Parties shall be discharged from all obligations hereunder.
If such written notice is not received by Lessor within said 10 day period,
Lessee's right to cancel shall terminate. If possession of the Premises is not
delivered within 120 days after the Commencement Date, this Lease shall
terminate unless other agreements are reached between Lessor and Lessee, in
writing. 3.4 Lessee Compliance. Lessor shall not be required to tender
possession of the Premises to Lessee until Lessee complies with its obligation
to provide evidence of insurance (Paragraph 8.5). Pending delivery of such
evidence, Lessee shall be required to perform all of its obligations under this
Lease from and after the Start Date, including the payment of Rent,
notwithstanding Lessor's election to withhold possession pending receipt of such
evidence of insurance. Further, if Lessee is required to perform any other
conditions prior to or concurrent with the Start Date, the Start Date shall
occur but Lessor may elect to withhold possession until such conditions are
satisfied. 4. Rent. 4.1. Rent Defined. All monetary obligations of Lessee to
Lessor under the terms of this Lease (except for the Security Deposit) are
deemed to be rent ("Rent"). 4.2 Common Area Operating Expenses. Lessee shall pay
to Lessor during the term hereof, in addition to the Base Rent, Lessee's Share
(as specified in Paragraph 1.6) of all Common Area Operating Expenses, as
hereinafter defined, during each calendar year of the term of this Lease, in
accordance with the following provisions: (a) The following costs relating to
the ownership and operation of the Project are defined as "Common Area Operating
Expenses": (i) Costs relating to the operation, repair and maintenance, in neat,
clean, good order and condition, but not the replacement (see subparagraph (e)),
of the following: (aa) The Common Areas and Common Area improvements, including
parking areas, loading and unloading areas, trash areas, roadways, parkways,
walkways, driveways, landscaped areas, bumpers, irrigation systems, Common Area
lighting facilities, fences and gates, elevators, roofs, exterior walls of the
buildings, building systems and roof drainage systems. (bb) Exterior signs and
any tenant directories.

 

 

 

[ex10-36_pg4.jpg]

Page 4 of 18 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017
AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017 (cc) Any fire sprinkler
systems. (dd) All other areas and improvements that are within the exterior
boundaries of the Project but outside of the Premises and/or any other space
occupied by a tenant. (ii) The cost of water, gas, electricity and telephone to
service the Common Areas and any utilities not separately metered. (iii) The
cost of trash disposal, pest control services, property management, security
services, owners' association dues and fees, the cost to repaint the exterior of
any structures and the cost of any environmental inspections. (iv) Reserves set
aside for maintenance and repair of Common Areas and Common Area equipment. (v)
Any increase above the Base Real Property Taxes (as defined in Paragraph 10).
(vi) Any "Insurance Cost Increase" (as defined in Paragraph 8). (vii) Any
deductible portion of an insured loss concerning the Building or the Common
Areas. (viii) Reasonable Auditors', accountants' and attorneys' fees and costs
related to the operation, maintenance, repair and replacement of the Project.
(ix) The reasonable cost of any capital improvement to the Building or the
Project not covered under the provisions of Paragraph 2.3 provided; however,
that Lessor shall allocate the cost of any such capital improvement over a 12
year period and Lessee shall not be required to pay more than Lessee's Share of
1/144th of the cost of such capital improvement in any given month. Lessee shall
pay Interest on the unamortized balance but may prepay its obligation at any
time (x) The cost of any other services to be provided by Lessor that are stated
elsewhere in this Lease to be a Common Area Operating Expense. (b) Any Common
Area Operating Expenses and Real Property Taxes that are specifically
attributable to the Unit, the Building or to any other building in the Project
or to the operation, repair and maintenance thereof, shall be allocated entirely
to such Unit, Building, or other building. However, any Common Area Operating
Expenses and Real Property Taxes that are not specifically attributable to the
Building or to any other building or to the operation, repair and maintenance
thereof, shall be equitably allocated by Lessor to all buildings in the Project.
(c) The inclusion of the improvements, facilities and services set forth in
Subparagraph 4.2(a) shall not be deemed to impose an obligation upon Lessor to
either have said improvements or facilities or to provide those services unless
the Project already has the same, Lessor already provides the services, or
Lessor has agreed elsewhere in this Lease to provide the same or some of them.
(d) Lessee's Share of Common Area Operating Expenses is payable monthly on the
same day as the Base Rent is due hereunder. The amount of such payments shall be
based on Lessor's estimate of the annual Common Area Operating Expenses. Within
60 days after written request (but not more than once each year) Lessor shall
deliver to Lessee a reasonably detailed statement showing Lessee's Share of the
actual Common Area Operating Expenses for the preceding year. If Lessee's
payments during such year exceed Lessee's Share, Lessor shall credit the amount
of such overpayment against Lessee's future payments. If Lessee's payments
during such year were less than Lessee's Share, Lessee shall pay to Lessor the
amount of the deficiency within 10 days after delivery by Lessor to Lessee of
the statement. Lessee or Lessee's agent shall have the right to review and copy
Lessor's books and records related to any Lessor charges to Lessee for a period
of one (1) year following Lessee's request of any such detailed statements
showing Lessee's share of the actual Common Area Operating Expenses for the
preceding year. (e) Common Area Operating Expenses shall not include the cost of
replacing equipment or capital components such as the roof, foundations,
exterior walls or Common Area capital improvements, such as the parking lot
paving, elevators, fences that have a useful life for accounting purposes of 5
years or more. (f) Common Area Operating Expenses shall not include any expenses
paid by any tenant directly to third parties, or as to which Lessor is otherwise
reimbursed by any third party, other tenant, or insurance proceeds. 4.3 Payment.
Lessee shall cause payment of Rent to be received by Lessor in lawful money of
the United States, without offset or deduction (except as specifically permitted
in this Lease), on or before the day on which it is due. All monetary amounts
shall be rounded to the nearest whole dollar. In the event that any statement or
invoice prepared by Lessor is inaccurate such inaccuracy shall not constitute a
waiver and Lessee shall be obligated to pay the amount set forth in this Lease.
Rent for any period during the term hereof which is for less than one full
calendar month shall be prorated based upon the actual number of days of said
month. Payment of Rent shall be made to Lessor at its address stated herein or
to such other persons or place as Lessor may from time to time designate in
writing. Acceptance of a payment which is less than the amount then due shall
not be a waiver of Lessor's rights to the balance of such Rent, regardless of
Lessor's endorsement of any check so stating. In the event that any check,
draft, or other instrument of payment given by Lessee to Lessor is dishonored
for any reason, Lessee agrees to pay to Lessor the sum of $25 in addition to any
Late Charge and Lessor, at its option, may require all future Rent be paid by
cashier's check. Payments will be applied first to accrued late charges and
attorney's fees, second to accrued interest, then to Base Rent and Common Area
Operating Expenses, and any remaining amount to any other outstanding charges or
costs. 5. Security Deposit. Lessee shall deposit with Lessor upon execution
hereof the Security Deposit as security for Lessee's faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount already due Lessor, for Rents
which will be due in the future, and/ or to reimburse or compensate Lessor for
any liability, expense, loss or damage which Lessor may suffer or incur by
reason thereof. If Lessor uses or applies all or any portion of the Security
Deposit, Lessee shall within 10 days after written request therefor deposit
monies with Lessor sufficient to restore said Security Deposit to the full
amount required by this Lease. If the Base Rent increases during the term of
this Lease, Lessee shall, upon written request from Lessor, deposit additional
monies with Lessor so that the total amount of the Security Deposit shall at all
times bear the same proportion to the increased Base Rent as the initial
Security Deposit bore to the initial Base Rent. Should the Agreed Use be amended
to accommodate a material change in the business of Lessee or to accommodate a
sublessee or assignee, Lessor shall have the right to increase the Security
Deposit to the extent necessary, in Lessor's reasonable judgment, to account for
any increased wear and tear that the Premises may suffer as a result thereof. If
a change in control of Lessee occurs during this Lease and following such change
the financial condition of Lessee is, in Lessor's reasonable judgment,
significantly reduced, Lessee shall deposit such additional monies with Lessor
as shall be sufficient to cause the Security Deposit to be at a commercially
reasonable level based on such change in financial condition. Lessor shall not
be required to keep the Security Deposit separate from its general accounts.
Within 90 60 days after the expiration or termination of this Lease, Lessor
shall return that portion of the Security Deposit not used or applied by Lessor.
Lessor shall upon written request provide Lessee with an accounting showing how
that portion of the Security Deposit that was not returned was applied. No part
of the Security Deposit shall be considered to be held in trust, to bear
interest or to be prepayment for any monies to be paid by Lessee under this
Lease. THE SECURITY DEPOSIT SHALL NOT BE USED BY LESSEE IN LIEU OF PAYMENT OF
THE LAST MONTH'S RENT. 6. Use. 6.1 Use. Lessee shall use and occupy the Premises
only for the Agreed Use, or any other legal use which is reasonably comparable
thereto, and for no other purpose. Lessee shall not use or permit the use of the
Premises in a manner that is unlawful, creates damage, waste or a nuisance, or
that disturbs occupants of or causes damage to neighboring premises or
properties. Other than guide, signal and seeing eye dogs, Lessee shall not keep
or allow in the Premises any pets, animals, birds, fish, or reptiles. Lessor
shall not unreasonably withhold or delay its consent to any written request for
a modification of the Agreed Use, so long as the same will not impair the
structural integrity of the Building or the mechanical or electrical systems
therein, and/or is not significantly more burdensome to the Project. If Lessor
elects to withhold consent, Lessor shall within 7 days after such request give
written notification of same, which notice shall include an explanation of
Lessor's

 

 

 

[ex10-36_pg5.jpg]

Page 5 of 18 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017
AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017 objections to the
change in the Agreed Use. 6.2 Hazardous Substances. (a) Reportable Uses Require
Consent. The term "Hazardous Substance" as used in this Lease shall mean any
product, substance, or waste whose presence, use, manufacture, disposal,
transportation, or release, either by itself or in combination with other
materials expected to be on the Premises, is either: (i) potentially injurious
to the public health, safety or welfare, the environment or the Premises; (ii)
regulated or monitored by any governmental authority, or (iii) a basis for
potential liability of Lessor to any governmental agency or third party under
any applicable statute or common law theory. Hazardous Substances shall include,
but not be limited to, hydrocarbons, petroleum, gasoline, and/or crude oil or
any products, byproducts or fractions thereof. Lessee shall not engage in any
activity in or on the Premises which constitutes a Reportable Use of Hazardous
Substances without the express prior written consent of Lessor and timely
compliance (at Lessee's expense) with all Applicable Requirements. "Reportable
Use" shall mean (i) the installation or use of any above or below ground storage
tank; (ii) the generation, possession, storage, use, transportation, or disposal
of a Hazardous Substance that requires a permit from, or with respect to which a
report, notice, registration or business plan is required to be filed with, any
governmental authority, and/or (iii) the presence at the Premises of a Hazardous
Substance with respect to which any Applicable Requirements requires that a
notice be given to persons entering or occupying the Premises or neighboring
properties. Notwithstanding the foregoing, Lessee may use any ordinary and
customary materials reasonably required to be used in the normal course of the
Agreed Use, ordinary office supplies (copier toner, liquid paper, glue, etc.)
and common household cleaning materials, so long as such use is in compliance
with all Applicable Requirements, is not a Reportable Use, and does not expose
the Premises or neighboring property to any meaningful risk of contamination or
damage or expose Lessor to any liability therefor. In addition, Lessor may
condition its consent to any Reportable Use upon receiving such additional
assurances as Lessor reasonably deems necessary to protect itself, the public,
the Premises and/or the environment against damage, contamination, injury and/or
liability, including, but not limited to, the installation (and removal on or
before Lease expiration or termination) of protective modifications (such as
concrete encasements) and/or increasing the Security Deposit. (b) Duty to Inform
Lessor. If Lessee knows, or has reasonable cause to believe, that a Hazardous
Substance has come to be located in, on, under or about the Premises, other than
as previously consented to by Lessor, Lessee shall immediately give written
notice of such fact to Lessor, and provide Lessor with a copy of any report,
notice, claim or other documentation which it has concerning the presence of
such Hazardous Substance. (c) Lessee Remediation. Lessee shall not cause or
permit any Hazardous Substance to be spilled or released in, on, under, or about
the Premises (including through the plumbing or sanitary sewer system) and shall
promptly, at Lessee's expense, comply with all Applicable Requirements and take
all investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this Lease, by or for Lessee, or any third party invitee of
Lessee. (d) Lessee Indemnification. Lessee shall indemnify, defend and hold
Lessor, its agents, employees, lenders and ground lessor, if any, harmless from
and against any and all loss of rents and/or damages, liabilities, judgments,
claims, expenses, penalties, and attorneys' and consultants' fees arising out of
or involving any Hazardous Substance brought onto the Premises by or for Lessee,
or any third party invitee of Lessee (provided, however, that Lessee shall have
no liability under this Lease with respect to underground migration of any
Hazardous Substance under the Premises from areas outside of the Project not
caused or contributed to by Lessee). Lessee's obligations shall include, but not
be limited to, the effects of any contamination or injury to person, property or
the environment created or suffered by Lessee, and the cost of investigation,
removal, remediation, restoration and/or abatement, and shall survive the
expiration or termination of this Lease. No termination, cancellation or release
agreement entered into by Lessor and Lessee shall release Lessee from its
obligations under this Lease with respect to Hazardous Substances, unless
specifically so agreed by Lessor in writing at the time of such agreement. (e)
Lessor Indemnification. Except as otherwise provided in paragraph 8.7, Lessor
and its successors and assigns shall indemnify, defend, reimburse and hold
Lessee, its employees and lenders, harmless from and against any and all
environmental damages, including the cost of remediation, which are suffered as
a direct result of Hazardous Substances on the Premises prior to Lessee taking
possession or which are caused by the gross negligence or willful misconduct of
Lessor, its agents or employees. Lessor's obligations, as and when required by
the Applicable Requirements, shall include, but not be limited to, the cost of
investigation, removal, remediation, restoration and/or abatement, and shall
survive the expiration or termination of this Lease. (f) Investigations and
Remediations. Lessor shall retain the responsibility and pay for any
investigations or remediation measures required by governmental entities having
jurisdiction with respect to the existence of Hazardous Substances on the
Premises prior to the Lessee taking possession, unless such remediation measure
is required as a result of Lessee's use (including "Alterations", as defined in
paragraph 7.3(a) below) of the Premises, in which event Lessee shall be
responsible for such payment. Lessee shall cooperate fully in any such
activities at the request of Lessor, including allowing Lessor and Lessor's
agents to have reasonable access to the Premises at reasonable times in order to
carry out Lessor's investigative and remedial responsibilities. (g) Lessor
Termination Option. If a Hazardous Substance Condition (see Paragraph 9.1(e))
occurs during the term of this Lease, unless Lessee is legally responsible
therefor (in which case Lessee shall make the investigation and remediation
thereof required by the Applicable Requirements and this Lease shall continue in
full force and effect, but subject to Lessor's rights under Paragraph 6.2(d) and
Paragraph 13), Lessor may, at Lessor's option, either (i) investigate and
remediate such Hazardous Substance Condition, if required, as soon as reasonably
possible at Lessor's expense, in which event this Lease shall continue in full
force and effect, or (ii) if the estimated cost to remediate such condition
exceeds 12 times the then monthly Base Rent or $100,000, whichever is greater,
give written notice to Lessee, within 30 days after receipt by Lessor of
knowledge of the occurrence of such Hazardous Substance Condition, of Lessor's
desire to terminate this Lease as of the date 60 days following the date of such
notice. In the event Lessor elects to give a termination notice, Lessee may,
within 10 days thereafter, give written notice to Lessor of Lessee's commitment
to pay the amount by which the cost of the remediation of such Hazardous
Substance Condition exceeds an amount equal to 12 times the then monthly Base
Rent or $100,000, whichever is greater. Lessee shall provide Lessor with said
funds or satisfactory assurance thereof within 30 days following such
commitment. In such event, this Lease shall continue in full force and effect,
and Lessor shall proceed to make such remediation as soon as reasonably possible
after the required funds are available. If Lessee does not give such notice and
provide the required funds or assurance thereof within the time provided, this
Lease shall terminate as of the date specified in Lessor's notice of
termination. 6.3 Lessee's Compliance with Applicable Requirements. Except as
otherwise provided in this Lease, Lessee shall, at Lessee's sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor's engineers and/or consultants
which relate in any manner to the Premises, without regard to whether said
Applicable Requirements are now in effect or become effective after the Start
Date. Lessee shall, within 10 days after receipt of Lessor's written request,
provide Lessor with copies of all permits and other documents, and other
information evidencing Lessee's compliance with any Applicable Requirements
specified by Lessor, and shall immediately upon receipt, notify Lessor in
writing (with copies of any documents involved) of any threatened or actual
claim, notice, citation, warning, complaint or report pertaining to or involving
the failure of Lessee or the Premises to comply with any Applicable
Requirements. Likewise, Lessee shall immediately give written notice to Lessor
of: (i) any water damage to the Premises and any suspected seepage, pooling,
dampness or other condition conducive to the production of mold; or (ii) any
mustiness or other odors that might indicate the presence of mold in the
Premises. 6.4 Inspection; Compliance. Lessor and Lessor's "Lender" (as defined
in Paragraph 30) and consultants authorized by Lessor shall have the right to
enter into Premises at any time in the case of an emergency, and otherwise at
reasonable times after reasonable notice and signing of a non-disclosure
agreement and completing a security clearance, for the purpose of inspecting
and/or testing the condition of the Premises and/or for verifying compliance by
Lessee with this

 

 

 

[ex10-36_pg6.jpg]

Page 6 of 18 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017
AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017 Lease. The cost of any
such inspections shall be paid by Lessor, unless a violation of Applicable
Requirements, or a Hazardous Substance Condition (see Paragraph 9.1) is found to
exist or be imminent, or the inspection is requested or ordered by a
governmental authority. In such case, Lessee shall upon request reimburse Lessor
for the cost of such inspection, so long as such inspection is reasonably
related to the violation or contamination. In addition, Lessee shall provide
copies of all relevant material safety data sheets (MSDS) to Lessor within 10
days of the receipt of written request therefor. Lessee acknowledges that any
failure on its part to allow such inspections or testing will expose Lessor to
risks and potentially cause Lessor to incur costs not contemplated by this
Lease, the extent of which will be extremely difficult to ascertain.
Accordingly, should the Lessee fail to allow such inspections and/or testing in
a timely fashion the Base Rent shall be automatically increased, without any
requirement for notice to Lessee, by an amount equal to 10% of the then existing
Base Rent or $100, whichever is greater for the remainder to the Lease. The
Parties agree that such increase in Base Rent represents fair and reasonable
compensation for the additional risk/costs that Lessor will incur by reason of
Lessee's failure to allow such inspection and/or testing. Such increase in Base
Rent shall in no event constitute a waiver of Lessee's Default or Breach with
respect to such failure nor prevent the exercise of any of the other rights and
remedies granted hereunder. Lessee acknowledges that any failure on its part to
allow such inspections or testing will expose Lessor to risks and potentially
cause Lessor to incur costs not contemplated by this Lease, the extent of which
will be extremely difficult to ascertain. Accordingly, should the Lessee fail to
allow such inspections and/or testing in a timely fashion the Base Rent shall be
automatically increased, without any requirement for notice to Lessee, by an
amount equal to 10% of the then existing Base Rent or $100, whichever is greater
for the remainder to the Lease. The Parties agree that such increase in Base
Rent represents fair and reasonable compensation for the additional risk/costs
that Lessor will incur by reason of Lessee's failure to allow such inspection
and/or testing. Such increase in Base Rent shall in no event constitute a waiver
of Lessee's Default or Breach with respect to such failure nor prevent the
exercise of any of the other rights and remedies granted hereunder. 7.
Maintenance; Repairs; Utility Installations; Trade Fixtures and Alterations. 7.1
Lessee's Obligations. (a) In General. Subject to the provisions of Paragraph 2.2
(Condition), 2.3 (Compliance), 6.3 (Lessee's Compliance with Applicable
Requirements), 7.2 (Lessor's Obligations), 9 (Damage or Destruction), and 14
(Condemnation), Lessee shall, at Lessee's sole expense, keep the Premises,
Utility Installations (intended for Lessee's exclusive use, no matter where
located), and Alterations in good order, condition and repair (whether or not
the portion of the Premises requiring repairs, or the means of repairing the
same, are reasonably or readily accessible to Lessee, and whether or not the
need for such repairs occurs as a result of Lessee's use, any prior use, the
elements or the age of such portion of the Premises), including, but not limited
to, all equipment or facilities, such as plumbing, HVAC equipment, electrical,
lighting facilities, boilers, pressure vessels, fixtures, interior walls,
interior surfaces of exterior walls, ceilings, floors, windows, doors, plate
glass, and skylights but excluding any items which are the responsibility of
Lessor pursuant to Paragraph 7.2. Lessee, in keeping the Premises in good order,
condition and repair, shall exercise and perform good maintenance practices,
specifically including the procurement and maintenance of the service contracts
required by Paragraph 7.1(b) below. Lessee's obligations shall include
restorations, replacements or renewals when necessary to keep the Premises and
all improvements thereon or a part thereof in good order, condition and state of
repair. (b) Service Contracts. Lessee shall, at Lessee's sole expense, procure
and maintain contracts, with copies to Lessor, in customary form and substance
for, and with contractors specializing and experienced in the maintenance of the
following equipment and improvements, if any, if and when installed on the
Premises: (i) HVAC equipment, (ii) boiler and pressure vessels, and (iii)
clarifiers. However, Lessor reserves the right, upon notice to Lessee, to
procure and maintain any or all of such service contracts, and Lessee shall
reimburse Lessor, upon demand, for the reasonable cost thereof. (c) Failure to
Perform. If Lessee fails to perform Lessee's obligations under this Paragraph
7.1, Lessor may enter upon the Premises after 10 days' prior written notice to
Lessee (except in the case of an emergency, in which case no notice shall be
required), perform such obligations on Lessee's behalf, and put the Premises in
good order, condition and repair, and Lessee shall promptly pay to Lessor a sum
equal to 115% of the cost thereof. (d) Replacement. Subject to Lessee's
indemnification of Lessor as set forth in Paragraph 8.7 below, and without
relieving Lessee of liability resulting from Lessee's failure to exercise and
perform good maintenance practices, if an item described in Paragraph 7.1(b)
cannot be repaired other than at a cost which is in excess of 50% of the cost of
replacing such item, then such item shall be replaced by Lessor, and the cost
thereof shall be prorated between the Parties and Lessee shall only be obligated
to pay, each month during the remainder of the term of this Lease, on the date
on which Base Rent is due, an amount equal to the product of multiplying the
cost of such replacement by a fraction, the numerator of which is one, and the
denominator of which is 144 (ie. 1/144th of the cost per month). Lessee shall
pay Interest on the unamortized balance but may prepay its obligation at any
time. 7.2 Lessor's Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Common Area Operating Expenses), 6 (Use),
7.1 (Lessee's Obligations), 9 (Damage or Destruction) and 14 (Condemnation),
Lessor, subject to reimbursement pursuant to Paragraph 4.2, shall keep in good
order, condition and repair the foundations, exterior walls, structural
condition of interior bearing walls, exterior roof, fire sprinkler system,
Common Area fire alarm and/or smoke detection systems, fire hydrants, parking
lots, walkways, parkways, driveways, landscaping, fences, signs and utility
systems serving the Common Areas and all parts thereof, as well as providing the
services for which there is a Common Area Operating Expense pursuant to
Paragraph 4.2. Lessor shall not be obligated to paint the exterior or interior
surfaces of exterior walls nor shall Lessor be obligated to maintain, repair or
replace windows, doors or plate glass of the Premises. 7.3 Utility
Installations; Trade Fixtures; Alterations. (a) Definitions. The term "Utility
Installations" refers to all floor and window coverings, air and/or vacuum
lines, power panels, electrical distribution, security and fire protection
systems, communication cabling, lighting fixtures, HVAC equipment, plumbing, and
fencing in or on the Premises. The term "Trade Fixtures" shall mean Lessee's
machinery and equipment that can be removed without doing material damage to the
Premises. The term "Alterations" shall mean any modification of the
improvements, other than Utility Installations or Trade Fixtures, whether by
addition or deletion. "Lessee Owned Alterations and/or Utility Installations"
are defined as Alterations and/or Utility Installations made by Lessee that are
not yet owned by Lessor pursuant to Paragraph 7.4(a). (b) Consent. Lessee shall
not make any Alterations or Utility Installations to the Premises without
Lessor's prior written consent. Lessee may, however, make nonstructural
Alterations or Utility Installations to the interior of the Premises (excluding
the roof) without such consent but upon notice to Lessor, as long as they are
not visible from the outside, do not involve puncturing, relocating or removing
the roof or any existing walls, will not affect the electrical, plumbing, HVAC,
and/or life safety systems, do not trigger the requirement for additional
modifications and/or improvements to the Premises resulting from Applicable
Requirements, such as compliance with Title 24, and the cumulative cost thereof
during this Lease as extended does not exceed a sum equal to 3 month's Base Rent
in the aggregate or a sum equal to one month's Base Rent in any one year.
Notwithstanding the foregoing, Lessee shall not make or permit any roof
penetrations and/or install anything on the roof without the prior written
approval of Lessor which shall not be unreasonably withheld or delayed. Lessor
may, as a precondition to granting such approval, require Lessee to utilize a
contractor chosen and/or approved by Lessor. Any Alterations or Utility
Installations that Lessee shall desire to make and which require the consent of
the Lessor shall be presented to Lessor in written form with detailed plans.
Consent shall be deemed conditioned upon Lessee's: (i) acquiring all applicable
governmental permits, (ii) furnishing Lessor with copies of both the permits and
the plans and specifications prior to commencement of the work, and (iii)
compliance with all conditions of said permits and other Applicable Requirements
in a prompt and expeditious manner. Any Alterations or Utility Installations
shall be performed in a workmanlike manner with good and sufficient materials.
Lessee shall promptly upon completion furnish Lessor with as built plans and
specifications. For work which costs an amount in excess of one month's Base
Rent, Lessor may condition its consent upon Lessee providing a lien and
completion bond in an amount equal to 150% of the estimated cost of such
Alteration or Utility Installation and/or upon Lessee's posting an additional
Security Deposit with Lessor.

 

 

 

[ex10-36_pg7.jpg]

Page 7 of 18 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017
AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017 (c) Liens; Bonds.
Lessee shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Lessee at or for use on the Premises,
which claims are or may be secured by any mechanic's or materialmen's lien
against the Premises or any interest therein. Lessee shall give Lessor not less
than 10 days notice prior to the commencement of any work in, on or about the
Premises, and Lessor shall have the right to post notices of nonresponsibility.
If Lessee shall contest the validity of any such lien, claim or demand, then
Lessee shall, at its sole expense defend and protect itself, Lessor and the
Premises against the same and shall pay and satisfy any such adverse judgment
that may be rendered thereon before the enforcement thereof. If Lessor shall
require, Lessee shall furnish a surety bond in an amount equal to 150% of the
amount of such contested lien, claim or demand, indemnifying Lessor against
liability for the same. If Lessor elects to participate in any such action,
Lessee shall pay Lessor's attorneys' fees and costs. 7.4 Ownership; Removal;
Surrender; and Restoration. (a) Ownership. Subject to Lessor's right to require
removal or elect ownership as hereinafter provided, all Alterations and Utility
Installations made by Lessee shall be the property of Lessee, but considered a
part of the Premises. Lessor may, at any time, elect in writing to be the owner
of all or any specified part of the Lessee Owned Alterations and Utility
Installations. Unless otherwise instructed per paragraph 7.4(b) hereof, all
Lessee Owned Alterations and Utility Installations shall, at the expiration or
termination of this Lease, become the property of Lessor and be surrendered by
Lessee with the Premises except for trade fixtures and similar items installed
by Lessee. (b) Removal. By delivery to Lessee of written notice from Lessor not
earlier than 90 180 and not later than 30 120 days prior to the end of the term
of this Lease, Lessor may require that any or all Lessee Owned Alterations or
Utility Installations made after the start date be removed by the expiration or
termination of this Lease. Lessor may require the removal at any time of all or
any part of any Lessee Owned Alterations or Utility Installations made without
the required consent. (c) Surrender; Restoration. Lessee shall surrender the
Premises by the Expiration Date or any earlier termination date, with all of the
improvements, parts and surfaces thereof broom clean and free of debris, and in
good operating order, condition and state of repair, ordinary wear and tear
excepted. "Ordinary wear and tear" shall not include any damage or deterioration
that would have been prevented by good maintenance practice. Notwithstanding the
foregoing, if the Lessee occupies the Premises for 12 months or less, then
Lessee shall surrender the Premises in the same condition as delivered to Lessee
on the Start Date with NO allowance for ordinary wear and tear. Lessee shall
repair any damage occasioned by the installation, maintenance or removal of
Trade Fixtures, Lessee owned Alterations and/or Utility Installations,
furnishings, and equipment as well as the removal of any storage tank installed
by or for Lessee. Lessee shall also remove from the Premises any and all
Hazardous Substances brought onto the Premises by or for Lessee, or any third
party (except Hazardous Substances which were deposited via underground
migration from areas outside of the Premises) to the level specified in
Applicable Requirements. Trade Fixtures shall remain the property of Lessee and
shall be removed by Lessee. Any personal property of Lessee not removed on or
before the Expiration Date or any earlier termination date shall be deemed to
have been abandoned by Lessee and may be disposed of or retained by Lessor as
Lessor may desire. The failure by Lessee to timely vacate the Premises pursuant
to this Paragraph 7.4(c) without the express written consent of Lessor shall
constitute a holdover under the provisions of Paragraph 26 below. 8. Insurance;
Indemnity. 8.1 Payment of Premium Increases. (a) As used herein, the term
"Insurance Cost Increase" is defined as any increase in the actual cost of the
insurance applicable to the Building and/or the Project and required to be
carried by Lessor, pursuant to Paragraphs 8.2(b), 8.3(a) and 8.3(b), over and
above the Base Premium, as hereinafter defined, calculated on an annual basis.
Insurance Cost Increase shall include, but not be limited to, requirements of
the holder of a mortgage or deed of trust covering the Premises, Building and/or
Project, increased valuation of the Premises, Building and/or Project, and/or a
general premium rate increase. The term Insurance Cost Increase shall not,
however, include any premium increases resulting from the nature of the
occupancy of any other tenant of the Building. The "Base Premium" shall be the
annual premium applicable to the 12 month period immediately preceding the Start
Date. If, however, the Project was not insured for the entirety of such 12 month
period, then the Base Premium shall be the lowest annual premium reasonably
obtainable for the Required Insurance as of the Start Date, assuming the most
nominal use possible of the Building. In no event, however, shall Lessee be
responsible for any portion of the premium cost attributable to liability
insurance coverage in excess of $2,000,000 procured under Paragraph 8.2(b). (b)
Lessee shall pay any Insurance Cost Increase to Lessor pursuant to Paragraph
4.2. Premiums for policy periods commencing prior to, or extending beyond, the
term of this Lease shall be prorated to coincide with the corresponding Start
Date or Expiration Date. 8.2 Liability Insurance. (a) Carried by Lessee. Lessee
shall obtain and keep in force a Commercial General Liability policy of
insurance protecting Lessee and Lessor as an additional insured against claims
for bodily injury, personal injury and property damage based upon or arising out
of the ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto. Such insurance shall be on an occurrence basis providing
single limit coverage in an amount not less than $1,000,000 per occurrence with
an annual aggregate of not less than $2,000,000. Lessee shall add Lessor as an
additional insured by means of an endorsement at least as broad as the Insurance
Service Organization's "Additional Insured Managers or Lessors of Premises"
Endorsement. The policy shall not contain any intra insured exclusions as
between insured persons or organizations, but shall include coverage for
liability assumed under this Lease as an "insured contract" for the performance
of Lessee's indemnity obligations under this Lease. The limits of said insurance
shall not, however, limit the liability of Lessee nor relieve Lessee of any
obligation hereunder. Lessee shall provide an endorsement on its liability
policy(ies) which provides that its insurance shall be primary to and not
contributory with any similar insurance carried by Lessor, whose insurance shall
be considered excess insurance only. (b) Carried by Lessor. Lessor shall
maintain liability insurance as described in Paragraph 8.2(a), in addition to,
and not in lieu of, the insurance required to be maintained by Lessee. Lessee
shall not be named as an additional insured therein. 8.3 Property Insurance
Building, Improvements and Rental Value. (a) Building and Improvements. Lessor
shall obtain and keep in force a policy or policies of insurance in the name of
Lessor, with loss payable to Lessor, any ground lessor, and to any Lender
insuring loss or damage to the Premises. The amount of such insurance shall be
equal to the full insurable replacement cost of the Premises, as the same shall
exist from time to time, or the amount required by any Lender, but in no event
more than the commercially reasonable and available insurable value thereof.
Lessee Owned Alterations and Utility Installations, Trade Fixtures, and Lessee's
personal property shall be insured by Lessee not by Lessor. If the coverage is
available and commercially appropriate, such policy or policies shall insure
against all risks of direct physical loss or damage (except the perils of flood
and/or earthquake unless required by a Lender), including coverage for debris
removal and the enforcement of any Applicable Requirements requiring the
upgrading, demolition, reconstruction or replacement of any portion of the
Premises as the result of a covered loss. Said policy or policies shall also
contain an agreed valuation provision in lieu of any coinsurance clause, waiver
of subrogation, and inflation guard protection causing an increase in the annual
property insurance coverage amount by a factor of not less than the adjusted
U.S. Department of Labor Consumer Price Index for All Urban Consumers for the
city nearest to where the Premises are located. If such insurance coverage has a
deductible clause, the deductible amount shall not exceed $5,000 per occurrence.
(b) Rental Value. Lessor shall also obtain and keep in force a policy or
policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days ("Rental Value insurance"). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period. (c) Adjacent
Premises. Lessee shall pay for any increase in the premiums for the property
insurance of the Building and for the Common Areas or other

 

 

 

[ex10-36_pg8.jpg]

Page 8 of 18 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017
AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017 buildings in the
Project if said increase is caused by Lessee's acts, omissions, use or occupancy
of the Premises. (d) Lessee's Improvements. Since Lessor is the Insuring Party,
Lessor shall not be required to insure Lessee Owned Alterations and Utility
Installations unless the item in question has become the property of Lessor
under the terms of this Lease. 8.4 Lessee's Property; Business Interruption
Insurance; Worker's Compensation Insurance. (a) Property Damage. Lessee shall
obtain and maintain insurance coverage on all of Lessee's personal property,
Trade Fixtures, and Lessee Owned Alterations and Utility Installations. Such
insurance shall be full replacement cost coverage with a deductible of not to
exceed $1,000 per occurrence. The proceeds from any such insurance shall be used
by Lessee for the replacement of personal property, Trade Fixtures and Lessee
Owned Alterations and Utility Installations. (b) Business Interruption. Lessee
shall obtain and maintain loss of income and extra expense insurance in amounts
as will reimburse Lessee for direct or indirect loss of earnings attributable to
all perils commonly insured against by prudent lessees in the business of Lessee
or attributable to prevention of access to the Premises as a result of such
perils. (c) Worker's Compensation Insurance. Lessee shall obtain and maintain
Worker's Compensation Insurance in such amount as may be required by Applicable
Requirements. Such policy shall include a 'Waiver of Subrogation' endorsement.
Lessee shall provide Lessor with a copy of such endorsement along with the
certificate of insurance or copy of the policy required by paragraph 8.5. (d) No
Representation of Adequate Coverage. Lessor makes no representation that the
limits or forms of coverage of insurance specified herein are adequate to cover
Lessee's property, business operations or obligations under this Lease. 8.5
Insurance Policies. Insurance required herein shall be by companies maintaining
during the policy term a "General Policyholders Rating" of at least A, VII, as
set forth in the most current issue of "Best's Insurance Guide", or such other
rating as may be required by a Lender. Lessee shall not do or permit to be done
anything which invalidates the required insurance policies. Lessee shall, prior
to the Start Date, deliver to Lessor certified copies of policies of such
insurance or certificates with copies of the required endorsements evidencing
the existence and amounts of the required insurance. No such policy shall be
cancelable or subject to modification except after 30 days prior written notice
to Lessor. Lessee shall, at least 10 days prior to the expiration of such
policies, furnish Lessor with evidence of renewals or "insurance binders"
evidencing renewal thereof, or Lessor may increase his liability insurance
coverage and charge the cost thereof to Lessee, which amount shall be payable by
Lessee to Lessor upon demand. Such policies shall be for a term of at least one
year, or the length of the remaining term of this Lease, whichever is less. If
either Party shall fail to procure and maintain the insurance required to be
carried by it, the other Party may, but shall not be required to, procure and
maintain the same. 8.6 Waiver of Subrogation. Without affecting any other rights
or remedies, Lessee and Lessor each hereby release and relieve the other, and
waive their entire right to recover damages against the other, for loss of or
damage to its property arising out of or incident to the perils required to be
insured against herein. The effect of such releases and waivers is not limited
by the amount of insurance carried or required, or by any deductibles applicable
hereto. The Parties agree to have their respective property damage insurance
carriers waive any right to subrogation that such companies may have against
Lessor or Lessee, as the case may be, so long as the insurance is not
invalidated thereby. 8.7 Indemnity. Except for Lessor's gross negligence or
willful misconduct, Lessee shall indemnify, protect, defend and hold harmless
the Premises, Lessor and its agents, Lessor's master or ground lessor, partners
and Lenders, from and against any and all claims, loss of rents and/or damages,
liens, judgments, penalties, attorneys' and consultants' fees, expenses and/or
liabilities arising out of, involving, or in connection with, a Breach of the
Lease by Lessee and/or the use and/or occupancy of the Premises and/or Project
by Lessee and/or by Lessee's employees, contractors or invitees. If any action
or proceeding is brought against Lessor by reason of any of the foregoing
matters, Lessee shall upon notice defend the same at Lessee's expense by counsel
reasonably satisfactory to Lessor and Lessor shall cooperate with Lessee in such
defense. Lessor need not have first paid any such claim in order to be defended
or indemnified. Each party agrees to indemnify and hold harmless the other
party, its officers, directors and employees, from and against any and all
damages, liabilities, actions, causes of action, suits, claims, demands, losses,
costs and expenses (including without limitation attorneys' fees and
disbursements and court costs) for injury to or death of persons or damages to
property to the extent caused by the negligence or willful misconduct of the
indemnifying party, its employees, agents, representatives or contractors. The
party seeking indemnification under this Section (the "Indemnified Party") shall
provide prompt written notice of any third party claim covered hereunder to the
party from whom indemnification is sought (the "Indemnifying Party"). The
Indemnifying Party shall have the right to assume exclusive control of the
defense of such claimor, at the option of the Indemnifying Party, to settle the
same. The Indemnified Party agrees to cooperate reasonably with the Indemnifying
Party in connection with the performance by the Indemnifying Party of its
obligations under this Section. 8.8 Exemption of Lessor and its Agents from
Liability. Notwithstanding the negligence or breach of this Lease by Lessor or
its agents, neither Lessor nor its agents shall be liable under any
circumstances for: (i) injury or damage to the person or goods, wares,
merchandise or other property of Lessee, Lessee's employees, contractors,
invitees, customers, or any other person in or about the Premises, whether such
damage or injury is caused by or results from fire, steam, electricity, gas,
water or rain, indoor air quality, the presence of mold or from the breakage,
leakage, obstruction or other defects of pipes, fire sprinklers, wires,
appliances, plumbing, HVAC or lighting fixtures, or from any other cause,
whether the said injury or damage results from conditions arising upon the
Premises or upon other portions of the Building, or from other sources or
places; (ii) any damages arising from any act or neglect of any other tenant of
Lessor or from the failure of Lessor or its agents to enforce the provisions of
any other lease in the Project; or (iii) injury to Lessee's business or for any
loss of income or profit therefrom. Instead, it is intended that Lessee's sole
recourse in the event of such damages or injury be to file a claim on the
insurance policy(ies) that Lessee is required to maintain pursuant to the
provisions of paragraph 8. 8.9 Failure to Provide Insurance. Lessee acknowledges
that any failure on its part to obtain or maintain the insurance required herein
will expose Lessor to risks and potentially cause Lessor to incur costs not
contemplated by this Lease, the extent of which will be extremely difficult to
ascertain. Accordingly, for any month or portion thereof that Lessee does not
maintain the required insurance and/or does not provide Lessor with the required
binders or certificates evidencing the existence of the required insurance, the
Base Rent shall be automatically increased, without any requirement for notice
to Lessee, by an amount equal to 10% of the then existing Base Rent or $100,
whichever is greater. The parties agree that such increase in Base Rent
represents fair and reasonable compensation for the additional risk/costs that
Lessor will incur by reason of Lessee's failure to maintain the required
insurance. Such increase in Base Rent shall in no event constitute a waiver of
Lessee's Default or Breach with respect to the failure to maintain such
insurance, prevent the exercise of any of the other rights and remedies granted
hereunder, nor relieve Lessee of its obligation to maintain the insurance
specified in this Lease. 9. Damage or Destruction. 9.1 Definitions. (a)
"Premises Partial Damage" shall mean damage or destruction to the improvements
on the Premises, other than Lessee Owned Alterations and Utility Installations,
which can reasonably be repaired in 3 months or less from the date of the damage
or destruction, and the cost thereof does not exceed a sum equal to 6 month's
Base Rent. Lessor shall notify Lessee in writing within 30 days from the date of
the damage or destruction as to whether or not the damage is Partial or Total.
(b) "Premises Total Destruction" shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in 3
months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to 6 month's Base Rent. Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the

 

 

 

[ex10-36_pg9.jpg]

Page 9 of 18 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017
AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017 damage is Partial or
Total. (c) "Insured Loss" shall mean damage or destruction to improvements on
the Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved. (d) "Replacement Cost" shall mean the cost to
repair or rebuild the improvements owned by Lessor at the time of the occurrence
to their condition existing immediately prior thereto, including demolition,
debris removal and upgrading required by the operation of Applicable
Requirements, and without deduction for depreciation. (e) "Hazardous Substance
Condition" shall mean the occurrence or discovery of a condition involving the
presence of, or a contamination by, a Hazardous Substance, in, on, or under the
Premises which requires restoration. 9.2 Partial Damage Insured Loss. If a
Premises Partial Damage that is an Insured Loss occurs, then Lessor shall, at
Lessor's expense, repair such damage (but not Lessee's Trade Fixtures or Lessee
Owned Alterations and Utility Installations) as soon as reasonably possible and
this Lease shall continue in full force and effect; provided, however, that
Lessee shall, at Lessor's election, make the repair of any damage or destruction
the total cost to repair of which is $10,000 or less, and, in such event, Lessor
shall make any applicable insurance proceeds available to Lessee on a reasonable
basis for that purpose. Notwithstanding the foregoing, if the required insurance
was not in force or the insurance proceeds are not sufficient to effect such
repair, the Insuring Party shall promptly contribute the shortage in proceeds as
and when required to complete said repairs. In the event, however, such shortage
was due to the fact that, by reason of the unique nature of the improvements,
full replacement cost insurance coverage was not commercially reasonable and
available, Lessor shall have no obligation to pay for the shortage in insurance
proceeds or to fully restore the unique aspects of the Premises unless Lessee
provides Lessor with the funds to cover same, or adequate assurance thereof,
within 10 days following receipt of written notice of such shortage and request
therefor. If Lessor receives said funds or adequate assurance thereof within
said 10 day period, the party responsible for making the repairs shall complete
them as soon as reasonably possible and this Lease shall remain in full force
and effect. If such funds or assurance are not received, Lessor may nevertheless
elect by written notice to Lessee within 10 days thereafter to: (i) make such
restoration and repair as is commercially reasonable with Lessor paying any
shortage in proceeds, in which case this Lease shall remain in full force and
effect, or (ii) have this Lease terminate 30 days thereafter. Lessee shall not
be entitled to reimbursement of any funds contributed by Lessee to repair any
such damage or destruction. Premises Partial Damage due to flood or earthquake
shall be subject to Paragraph 9.3, notwithstanding that there may be some
insurance coverage, but the net proceeds of any such insurance shall be made
available for the repairs if made by either Party. 9.3 Partial Damage Uninsured
Loss. If a Premises Partial Damage that is not an Insured Loss occurs, unless
caused by a negligent or willful act of Lessee (in which event Lessee shall make
the repairs at Lessee's expense), Lessor may either: (i) repair such damage as
soon as reasonably possible at Lessor's expense (subject to reimbursement
pursuant to Paragraph 4.2), in which event this Lease shall continue in full
force and effect, or (ii) terminate this Lease by giving written notice to
Lessee within 30 days after receipt by Lessor of knowledge of the occurrence of
such damage. Such termination shall be effective 60 days following the date of
such notice. In the event Lessor elects to terminate this Lease, Lessee shall
have the right within 10 days after receipt of the termination notice to give
written notice to Lessor of Lessee's commitment to pay for the repair of such
damage without reimbursement from Lessor. Lessee shall provide Lessor with said
funds or satisfactory assurance thereof within 30 days after making such
commitment. In such event this Lease shall continue in full force and effect,
and Lessor shall proceed to make such repairs as soon as reasonably possible
after the required funds are available. If Lessee does not make the required
commitment, this Lease shall terminate as of the date specified in the
termination notice. 9.4 Total Destruction. Notwithstanding any other provision
hereof, if a Premises Total Destruction occurs, this Lease shall terminate 60
days following such Destruction. If the damage or destruction was caused by the
gross negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor's damages from Lessee, except as provided in Paragraph 8.6. 9.5
Damage Near End of Term. If at any time during the last 6 months of this Lease
there is damage that is not an insured loss for which the cost to repair exceeds
one three month's Base Rent, whether or not an Insured Loss, Lessor may
terminate this Lease effective 60 days following the date of occurrence of such
damage by giving a written termination notice to Lessee within 30 days after the
date of occurrence of such damage. Notwithstanding the foregoing, if Lessee at
that time has an exercisable option to extend this Lease or to purchase the
Premises, then Lessee may preserve this Lease by (a) exercising such option and
(b) providing Lessor with any shortage in insurance proceeds (or adequate
assurance thereof) needed to make the repairs on or before the earlier of (i)
the date which is 10 days after Lessee's receipt of Lessor's written notice
purporting to terminate this Lease, or (ii) the day prior to the date upon which
such option expires. If Lessee duly exercises such option during such period and
provides Lessor with funds (or adequate assurance thereof) to cover any shortage
in insurance proceeds, Lessor shall, at Lessor's commercially reasonable
expense, repair such damage as soon as reasonably possible and this Lease shall
continue in full force and effect. If Lessee fails to exercise such option and
provide such funds or assurance during such period, then this Lease shall
terminate on the date specified in the termination notice and Lessee's option
shall be extinguished. 9.6 Abatement of Rent; Lessee's Remedies. (a) Abatement.
In the event of Premises Partial Damage or Premises Total Destruction or a
Hazardous Substance Condition for which Lessee is not responsible under this
Lease, the Rent payable by Lessee for the period required for the repair,
remediation or restoration of such damage shall be abated in proportion to the
degree to which Lessee's use of the Premises is impaired, but not to exceed the
proceeds received from the Rental Value insurance. All other obligations of
Lessee hereunder shall be performed by Lessee, and Lessor shall have no
liability for any such damage, destruction, remediation, repair or restoration
except as provided herein. (b) Remedies. If Lessor is obligated to repair or
restore the Premises and does not commence, in a substantial and meaningful way,
such repair or restoration within 90 days after such obligation shall accrue,
Lessee may, at any time prior to the commencement of such repair or restoration,
give written notice to Lessor and to any Lenders of which Lessee has actual
notice, of Lessee's election to terminate this Lease on a date not less than 60
days following the giving of such notice. If Lessee gives such notice and such
repair or restoration is not commenced within 30 days thereafter, this Lease
shall terminate as of the date specified in said notice. If the repair or
restoration is commenced within such 30 days, this Lease shall continue in full
force and effect. "Commence" shall mean either the unconditional authorization
of the preparation of the required plans, or the beginning of the actual work on
the Premises, whichever first occurs. 9.7 Termination; Advance Payments. Upon
termination of this Lease pursuant to Paragraph 6.2(g) or Paragraph 9, an
equitable adjustment shall be made concerning advance Base Rent and any other
advance payments made by Lessee to Lessor. Lessor shall, in addition, return to
Lessee so much of Lessee's Security Deposit as has not been, or is not then
required to be, used by Lessor. 10. Real Property Taxes. 10.1 Definitions. (a)
"Real Property Taxes." As used herein, the term "Real Property Taxes" shall
include any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor's right
to other income therefrom, and/or Lessor's business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address. The term "Real Property Taxes" shall also
include any tax, fee, levy, assessment or charge, or any increase therein: (i)
imposed by reason of events occurring during the term of this Lease, including
but not limited to, a change in the

 

 

 

[ex10-36_pg10.jpg]

Page 10 of 18 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017
AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017 ownership of the
Project; (ii) a change in the improvements thereon; and/or (iii) levied or
assessed on machinery or equipment provided by Lessor to Lessee pursuant to this
Lease. (b) "Base Real Property Taxes." As used herein, the term "Base Real
Property Taxes" shall be the amount of Real Property Taxes, which are assessed
against the Project, during the entire calendar year in which the Lease is
executed. 10.2 Payment of Taxes. Except as otherwise provided in Paragraph 10.3,
Lessor shall pay the Real Property Taxes applicable to the Project, and said
payments shall be included in the calculation of Common Area Operating Expenses
in accordance with the provisions of Paragraph 4.2. 10.3 Additional
Improvements. Common Area Operating Expenses shall not include Real Property
Taxes specified in the tax assessor's records and work sheets as being caused by
additional improvements placed upon the Project by other tenants or by Lessor
for the exclusive enjoyment of such other Tenants. Notwithstanding Paragraph
10.2 hereof, Lessee shall, however, pay to Lessor at the time Common Area
Operating Expenses are payable under Paragraph 4.2, the entirety of any increase
in Real Property Taxes if assessed solely by reason of Alterations, Trade
Fixtures or Utility Installations placed upon the Premises by Lessee or at
Lessee's request or by reason of any alterations or improvements to the Premises
made by Lessor subsequent to the execution of this Lease by the Parties. 10.4
Joint Assessment. If the Building is not separately assessed, Real Property
Taxes allocated to the Building shall be an equitable proportion of the Real
Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor's work sheets or such other information as
may be reasonably available. Lessor's reasonable determination thereof, in good
faith, shall be conclusive. 10.5 Personal Property Taxes. Lessee shall pay prior
to delinquency all taxes assessed against and levied upon Lessee Owned
Alterations and Utility Installations, Trade Fixtures, furnishings, equipment
and all personal property of Lessee contained in the Premises. When possible,
Lessee shall cause its Lessee Owned Alterations and Utility Installations, Trade
Fixtures, furnishings, equipment and all other personal property to be assessed
and billed separately from the real property of Lessor. If any of Lessee's said
property shall be assessed with Lessor's real property, Lessee shall pay Lessor
the taxes attributable to Lessee's property within 10 days after receipt of a
written statement setting forth the taxes applicable to Lessee's property. 11.
Utilities and Services. Lessee shall pay for all water, gas, heat, light, power,
telephone, trash disposal and other utilities and services supplied to the
Premises, together with any taxes thereon. Notwithstanding the provisions of
Paragraph 4.2, if at any time in Lessor's sole judgment, Lessor determines that
Lessee is using a disproportionate amount of water, electricity or other
commonly metered utilities, or that Lessee is generating such a large volume of
trash as to require an increase in the size of the trash receptacle and/or an
increase in the number of times per month that it is emptied, then Lessor may
increase Lessee's Base Rent by an amount equal to such increased costs. There
shall be no abatement of Rent and Lessor shall not be liable in any respect
whatsoever for the inadequacy, stoppage, interruption or discontinuance of any
utility or service due to riot, strike, labor dispute, breakdown, accident,
repair or other cause beyond Lessor's reasonable control or in cooperation with
governmental request or directions. 12. Assignment and Subletting. 12.1 Lessor's
Consent Required. (a) Lessee shall not voluntarily or by operation of law
assign, transfer, mortgage or encumber (collectively, "assign or assignment") or
sublet all or any part of Lessee's interest in this Lease or in the Premises
without Lessor's prior written consent which shall not be unreasonably withheld,
conditioned, or delayed. (b) Unless Lessee is a corporation and its stock is
publicly traded on a national stock exchange, a change in the control of Lessee
shall constitute an assignment requiring consent. The transfer, on a cumulative
basis, of 25% or more of the voting control of Lessee shall constitute a change
in control for this purpose. (c) The involvement of Lessee or its assets in any
transaction, or series of transactions (by way of merger, sale, acquisition,
financing, transfer, leveraged buyout or otherwise), whether or not a formal
assignment or hypothecation of this Lease or Lessee's assets occurs, which
results or will result in a reduction of the Net Worth of Lessee by an amount
greater than 25% of such Net Worth as it was represented at the time of the
execution of this Lease or at the time of the most recent assignment to which
Lessor has consented, or as it exists immediately prior to said transaction or
transactions constituting such reduction, whichever was or is greater, shall be
considered an assignment of this Lease to which Lessor may withhold its consent.
"Net Worth of Lessee" shall mean the net worth of Lessee (excluding any
guarantors) established under generally accepted accounting principles. (d) An
assignment or subletting without consent shall, at Lessor's option, be a Default
curable after notice per Paragraph 13.1(d), or a noncurable Breach without the
necessity of any notice and grace period. If Lessor elects to treat such
unapproved assignment or subletting as a noncurable Breach, Lessor may either:
(i) terminate this Lease, or (ii) upon 30 days written notice, increase the
monthly Base Rent to 110% of the Base Rent then in effect. Further, in the event
of such Breach and rental adjustment, (i) the purchase price of any option to
purchase the Premises held by Lessee shall be subject to similar adjustment to
110% of the price previously in effect, and (ii) all fixed and nonfixed rental
adjustments scheduled during the remainder of the Lease term shall be increased
to 110% of the scheduled adjusted rent. (e) Lessee's remedy for any breach of
Paragraph 12.1 by Lessor shall be limited to compensatory damages and/or
injunctive relief. (f) Lessor may reasonably withhold consent to a proposed
assignment or subletting if Lessee is in Default at the time consent is
requested. (g) Notwithstanding the foregoing, allowing a de minimis portion of
the Premises, ie. 20 square feet or less, to be used by a third party vendor in
connection with the installation of a vending machine or pay phone shall not
constitute a subletting. 12.2 Terms and Conditions Applicable to Assignment and
Subletting. (a) Regardless of Lessor's consent, no assignment or subletting
shall : (i) be effective without the express written assumption by such assignee
or sublessee of the obligations of Lessee under this Lease, (ii) release Lessee
of any obligations hereunder, or (iii) alter the primary liability of Lessee for
the payment of Rent or for the performance of any other obligations to be
performed by Lessee. (b) Lessor may accept Rent or performance of Lessee's
obligations from any person other than Lessee pending approval or disapproval of
an assignment. Neither a delay in the approval or disapproval of such assignment
nor the acceptance of Rent or performance shall constitute a waiver or estoppel
of Lessor's right to exercise its remedies for Lessee's Default or Breach. (c)
Lessor's consent to any assignment or subletting shall not constitute a consent
to any subsequent assignment or subletting. (d) In the event of any Default or
Breach by Lessee, Lessor may proceed directly against Lessee, any Guarantors or
anyone else responsible for the performance of Lessee's obligations under this
Lease, including any assignee or sublessee, without first exhausting Lessor's
remedies against any other person or entity responsible therefor to Lessor, or
any security held by Lessor. (e) Each request for consent to an assignment or
subletting shall be in writing, accompanied by information relevant to Lessor's
determination as to the financial and operational responsibility and
appropriateness of the proposed assignee or sublessee, including but not limited
to the intended use and/or required modification of the Premises, if any,
together with a fee of $500 as consideration for Lessor's considering and
processing said request. Lessee agrees to provide Lessor with such other or
additional information and/or documentation as may be reasonably requested. (See
also Paragraph 36) (f) Any assignee of, or sublessee under, this Lease shall, by
reason of accepting such assignment, entering into such sublease, or entering
into possession of the Premises or any portion thereof, be deemed to have
assumed and agreed to conform and comply with each and every term, covenant,
condition and obligation

 

 

 

[ex10-36_pg11.jpg]

Page 11 of 18 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017
AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017 herein to be observed
or performed by Lessee during the term of said assignment or sublease, other
than such obligations as are contrary to or inconsistent with provisions of an
assignment or sublease to which Lessor has specifically consented to in writing.
(g) Lessor's consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing. (See
Paragraph 39.2) (h) Any sublet rent payable in excess of Lessee's Base Rent
schedule for any month of the term shall be paid to Lessor after a deduction for
a reasonable sublet brokerage commission. 12.3 Additional Terms and Conditions
Applicable to Subletting. The following terms and conditions shall apply to any
subletting by Lessee of all or any part of the Premises and shall be deemed
included in all subleases under this Lease whether or not expressly incorporated
therein: (a) Lessee hereby assigns and transfers to Lessor all of Lessee's
interest in all Rent payable on any sublease, and Lessor may collect such Rent
and apply same toward Lessee's obligations under this Lease; provided, however,
that until a Breach shall occur in the performance of Lessee's obligations,
Lessee may collect said Rent. In the event that the amount collected by Lessor
exceeds Lessee's then outstanding obligations any such excess shall be refunded
to Lessee. Lessor shall not, by reason of the foregoing or any assignment of
such sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee's
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee's obligations under this Lease, to
pay to Lessor all Rent due and to become due under the sublease. Sublessee shall
rely upon any such notice from Lessor and shall pay all Rents to Lessor without
any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary. (b) In the event of a
Breach by Lessee, Lessor may, at its option, require sublessee to attorn to
Lessor, in which event Lessor shall undertake the obligations of the sublessor
under such sublease from the time of the exercise of said option to the
expiration of such sublease; provided, however, Lessor shall not be liable for
any prepaid rents or security deposit paid by such sublessee to such sublessor
or for any prior Defaults or Breaches of such sublessor. (c) Any matter
requiring the consent of the sublessor under a sublease shall also require the
consent of Lessor. (d) No sublessee shall further assign or sublet all or any
part of the Premises without Lessor's prior written consent. (e) Lessor shall
deliver a copy of any notice of Default or Breach by Lessee to the sublessee,
who shall have the right to cure the Default of Lessee within the grace period,
if any, specified in such notice. The sublessee shall have a right of
reimbursement and offset from and against Lessee for any such Defaults cured by
the sublessee. 13. Default; Breach; Remedies. 13.1 Default; Breach. A "Default"
is defined as a failure by the Lessee to comply with or perform any of the
terms, covenants, conditions or Rules and Regulations under this Lease. A
"Breach" is defined as the occurrence of one or more of the following Defaults,
and the failure of Lessee to cure such Default within any applicable grace
period: (a) The abandonment of the Premises; or the vacating of the Premises
without providing a commercially reasonable level of security, or where the
coverage of the property insurance described in Paragraph 8.3 is jeopardized as
a result thereof, or without providing reasonable assurances to minimize
potential vandalism. (b) The failure of Lessee to make any payment of Rent or
any Security Deposit required to be made by Lessee hereunder, whether to Lessor
or to a third party, when due, to provide reasonable evidence of insurance or
surety bond, or to fulfill any obligation under this Lease which endangers or
threatens life or property, where such failure continues for a period of 3 10
business days following written notice to Lessee. THE ACCEPTANCE BY LESSOR OF A
PARTIAL PAYMENT OF RENT OR SECURITY DEPOSIT SHALL NOT CONSTITUTE A WAIVER OF ANY
OF LESSOR'S RIGHTS, INCLUDING LESSOR'S RIGHT TO RECOVER POSSESSION OF THE
PREMISES. (c) The failure of Lessee to allow Lessor and/or its agents access to
the Premises or the commission of waste, act or acts constituting public or
private nuisance, and/or an illegal activity on the Premises by Lessee, where
such actions continue for a period of 3 business days following written notice
to Lessee. In the event that Lessee commits waste, a nuisance or an illegal
activity a second time then, the Lessor may elect to treat such conduct as a
noncurable Breach rather than a Default. (d) The failure by Lessee to provide
(i) reasonable written evidence of compliance with Applicable Requirements, (ii)
the service contracts, (iii) the rescission of an unauthorized assignment or
subletting, (iv) an Estoppel Certificate or financial statements, (v) a
requested subordination, (vi) evidence concerning any guaranty and/or Guarantor,
(vii) any document requested under Paragraph 41, (viii) material safety data
sheets (MSDS), or (ix) any other documentation or information which Lessor may
reasonably require of Lessee under the terms of this Lease, where any such
failure continues for a period of 30 10 days following written notice to Lessee.
(e) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 2.9 hereof, other than those
described in subparagraphs 13.1(a), (b), (c) or (d), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee's Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion. (f) The occurrence of any of the following
events: (i) the making of any general arrangement or assignment for the benefit
of creditors; (ii) becoming a "debtor" as defined in 11 U.S.C. § 101 or any
successor statute thereto (unless, in the case of a petition filed against
Lessee, the same is dismissed within 60 days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Lessee's assets
located at the Premises or of Lessee's interest in this Lease, where possession
is not restored to Lessee within 30 days; or (iv) the attachment, execution or
other judicial seizure of substantially all of Lessee's assets located at the
Premises or of Lessee's interest in this Lease, where such seizure is not
discharged within 30 days; provided, however, in the event that any provision of
this subparagraph is contrary to any applicable law, such provision shall be of
no force or effect, and not affect the validity of the remaining provisions. (g)
The discovery that any financial statement of Lessee or of any Guarantor given
to Lessor was materially false. (h) If the performance of Lessee's obligations
under this Lease is guaranteed: (i) the death of a Guarantor, (ii) the
termination of a Guarantor's liability with respect to this Lease other than in
accordance with the terms of such guaranty, (iii) a Guarantor's becoming
insolvent or the subject of a bankruptcy filing, (iv) a Guarantor's refusal to
honor the guaranty, or (v) a Guarantor's breach of its guaranty obligation on an
anticipatory basis, and Lessee's failure, within 60 days following written
notice of any such event, to provide written alternative assurance or security,
which, when coupled with the then existing resources of Lessee, equals or
exceeds the combined financial resources of Lessee and the Guarantors that
existed at the time of execution of this Lease. 13.2 Remedies. If Lessee fails
to perform any of its affirmative duties or obligations, within 10 days after
written notice (or in case of an emergency, without notice), Lessor may, at its
option, perform such duty or obligation on Lessee's behalf, including but not
limited to the obtaining of reasonably required bonds, insurance policies, or
governmental licenses, permits or approvals. Lessee shall pay to Lessor an
amount equal to 115% of the reasonable costs and expenses incurred by Lessor in
such performance upon receipt of an invoice therefor. In the event of a Breach,
Lessor may, with or without further notice or demand, and without limiting
Lessor in the exercise of any right or remedy which Lessor may have by reason of
such Breach: (a) Terminate Lessee's right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Lessee shall
immediately surrender possession to Lessor. In such event Lessor shall be
entitled to recover from Lessee: (i) the unpaid Rent which had been earned at
the time of termination;

 

 

 

[ex10-36_pg12.jpg]

Page 12 of 18 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017
AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017 (ii) the worth at the
time of award of the amount by which the unpaid rent which would have been
earned after termination until the time of award exceeds the amount of such
rental loss that the Lessee proves could have been reasonably avoided; (iii) the
worth at the time of award of the amount by which the unpaid rent for the
balance of the term after the time of award exceeds the amount of such rental
loss that the Lessee proves could be reasonably avoided; and (iv) any other
amount necessary to compensate Lessor for all the detriment proximately caused
by the Lessee's failure to perform its obligations under this Lease or which in
the ordinary course of things would be likely to result therefrom, including but
not limited to the cost of recovering possession of the Premises, expenses of
reletting, including necessary renovation and alteration of the Premises,
reasonable attorneys' fees, and that portion of any leasing commission paid by
Lessor in connection with this Lease applicable to the unexpired term of this
Lease. The worth at the time of award of the amount referred to in provision
(iii) of the immediately preceding sentence shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of the District
within which the Premises are located at the time of award plus one percent.
Efforts by Lessor to mitigate damages caused by Lessee's Breach of this Lease
shall not waive Lessor's right to recover any damages to which Lessor is
otherwise entitled. If termination of this Lease is obtained through the
provisional remedy of unlawful detainer, Lessor shall have the right to recover
in such proceeding any unpaid Rent and damages as are recoverable therein, or
Lessor may reserve the right to recover all or any part thereof in a separate
suit. If a notice and grace period required under Paragraph 13.1 was not
previously given, a notice to pay rent or quit, or to perform or quit given to
Lessee under the unlawful detainer statute shall also constitute the notice
required by Paragraph 13.1. In such case, the applicable grace period required
by Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the Default within the greater of the two such
grace periods shall constitute both an unlawful detainer and a Breach of this
Lease entitling Lessor to the remedies provided for in this Lease and/or by said
statute. (b) Continue the Lease and Lessee's right to possession and recover the
Rent as it becomes due, in which event Lessee may sublet or assign, subject only
to reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor's interests, shall not
constitute a termination of the Lessee's right to possession. (c) Pursue any
other remedy now or hereafter available under the laws or judicial decisions of
the state wherein the Premises are located. The expiration or termination of
this Lease and/or the termination of Lessee's right to possession shall not
relieve Lessee from liability under any indemnity provisions of this Lease as to
matters occurring or accruing during the term hereof or by reason of Lessee's
occupancy of the Premises. 13.3 Inducement Recapture. Any agreement for free or
abated rent or other charges, the cost of tenant improvements for Lessee paid
for or performed by Lessor, or for the giving or paying by Lessor to or for
Lessee of any cash or other bonus, inducement or consideration for Lessee's
entering into this Lease, all of which concessions are hereinafter referred to
as "Inducement Provisions," shall be deemed conditioned upon Lessee's full and
faithful performance of all of the terms, covenants and conditions of this
Lease. Upon Breach of this Lease by Lessee, any such Inducement Provision shall
automatically be deemed deleted from this Lease and of no further force or
effect, and any rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Lessor under such an Inducement Provision
shall be immediately due and payable by Lessee to Lessor, notwithstanding any
subsequent cure of said Breach by Lessee. The acceptance by Lessor of rent or
the cure of the Breach which initiated the operation of this paragraph shall not
be deemed a waiver by Lessor of the provisions of this paragraph unless
specifically so stated in writing by Lessor at the time of such acceptance. 13.4
Late Charges. Lessee hereby acknowledges that late payment by Lessee of Rent
will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within 5 days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall immediately pay to
Lessor a one time late charge equal to 10% of each such overdue amount or $100,
whichever is greater. The parties hereby agree that such late charge represents
a fair and reasonable estimate of the costs Lessor will incur by reason of such
late payment. Acceptance of such late charge by Lessor shall in no event
constitute a waiver of Lessee's Default or Breach with respect to such overdue
amount, nor prevent the exercise of any of the other rights and remedies granted
hereunder. In the event that a late charge is payable hereunder, whether or not
collected, for 3 consecutive installments of Base Rent, then notwithstanding any
provision of this Lease to the contrary, Base Rent shall, at Lessor's option,
become due and payable quarterly in advance. 13.5 Interest. Any monetary payment
due Lessor hereunder, other than late charges, not received by Lessor, when due
shall bear interest from the 31st day after it was due. The interest
("Interest") charged shall be computed at the rate of 10% per annum but shall
not exceed the maximum rate allowed by law. Interest is payable in addition to
the potential late charge provided for in Paragraph 13.4. 13.6 Breach by Lessor.
(a) Notice of Breach. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph, a reasonable time shall in
no event be less than 30 days after receipt by Lessor, and any Lender whose name
and address shall have been furnished to Lessee in writing for such purpose, of
written notice specifying wherein such obligation of Lessor has not been
performed; provided, however, that if the nature of Lessor's obligation is such
that more than 30 days are reasonably required for its performance, then Lessor
shall not be in breach if performance is commenced within such 30 day period and
thereafter diligently pursued to completion. (b) Performance by Lessee on Behalf
of Lessor. In the event that neither Lessor nor Lender cures said breach within
30 days after receipt of said notice, or if having commenced said cure they do
not diligently pursue it to completion, then Lessee may elect to cure said
breach at Lessee's expense and offset from Rent the actual and reasonable cost
to perform such cure, provided however, that such offset shall not exceed an
amount equal to the greater of one month's Base Rent or the Security Deposit,
reserving Lessee's right to reimbursement from Lessor for any such expense in
excess of such offset. Lessee shall document the cost of said cure and supply
said documentation to Lessor. 14. Condemnation. If the Premises or any portion
thereof are taken under the power of eminent domain or sold under the threat of
the exercise of said power (collectively "Condemnation"), this Lease shall
terminate as to the part taken as of the date the condemning authority takes
title or possession, whichever first occurs. If more than 10% of the floor area
of the Unit, or more than 25% of the parking spaces is taken by Condemnation,
Lessee may, at Lessee's option, to be exercised in writing within 10 days after
Lessor shall have given Lessee written notice of such taking (or in the absence
of such notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in utility of the Premises caused by such Condemnation.
Condemnation awards and/or payments shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any compensation paid by the condemnor
for Lessee's relocation expenses, loss of business goodwill and/or Trade
Fixtures, without regard to whether or not this Lease is terminated pursuant to
the provisions of this Paragraph. All Alterations and Utility Installations made
to the Premises by Lessee, for purposes of Condemnation only, shall be
considered the property of the Lessee and Lessee shall be entitled to any and
all compensation which is payable therefor. In the event that this Lease is not
terminated by reason of the Condemnation, Lessor shall repair any damage to the
Premises caused by such Condemnation. 15. Brokerage Fees. 15.1 Additional
Commission. In addition to the payments owed pursuant to Paragraph 1.10 above,
Lessor agrees that: (a) if Lessee exercises any Option, (b) if

 

 

 

[ex10-36_pg13.jpg]

Page 13 of 18 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017
AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017 Lessee or anyone
affiliated with Lessee acquires from Lessor any rights to the Premises or other
premises owned by Lessor and located within the Project, (c) if Lessee remains
in possession of the Premises, with the consent of Lessor, after the expiration
of this Lease, or (d) if Base Rent is increased, whether by agreement or
operation of an escalation clause herein, then, Lessor shall pay Brokers a fee
in accordance with the fee schedule of the Brokers in effect at the time the
Lease was executed. 15.2 Assumption of Obligations. Any buyer or transferee of
Lessor's interest in this Lease shall be deemed to have assumed Lessor's
obligation hereunder. Brokers shall be third party beneficiaries of the
provisions of Paragraphs 1.10, 15, 22 and 31. If Lessor fails to pay to Brokers
any amounts due as and for brokerage fees pertaining to this Lease when due,
then such amounts shall accrue Interest. In addition, if Lessor fails to pay any
amounts to Lessee's Broker when due, Lessee's Broker may send written notice to
Lessor and Lessee of such failure and if Lessor fails to pay such amounts within
10 days after said notice, Lessee shall pay said monies to its Broker and offset
such amounts against Rent. In addition, Lessee's Broker shall be deemed to be a
third party beneficiary of any commission agreement entered into by and/or
between Lessor and Lessor's Broker for the limited purpose of collecting any
brokerage fee owed. 15.3 Representations and Indemnities of Broker
Relationships. Lessee and Lessor each represent and warrant to the other that it
has had no dealings with any person, firm, broker or finder (other than the
Brokers, if any) in connection with this Lease, and that no one other than said
named Brokers is entitled to any commission or finder's fee in connection
herewith. Lessee and Lessor do each hereby agree to indemnify, protect, defend
and hold the other harmless from and against liability for compensation or
charges which may be claimed by any such unnamed broker, finder or other similar
party by reason of any dealings or actions of the indemnifying Party, including
any costs, expenses, attorneys' fees reasonably incurred with respect thereto.
16. Estoppel Certificates. (a) Each Party (as "Responding Party") shall within
10 business days after written notice from the other Party (the "Requesting
Party") execute, acknowledge and deliver to the Requesting Party a statement in
writing in form similar to the then most current "Estoppel Certificate" form
published BY AIR CRE, plus such additional information, confirmation and/or
statements as may be reasonably requested by the Requesting Party. (b) If the
Responding Party shall fail to execute or deliver the Estoppel Certificate
within such 10 day period, the Requesting Party may execute an Estoppel
Certificate stating that: (i) the Lease is in full force and effect without
modification except as may be represented by the Requesting Party, (ii) there
are no uncured defaults in the Requesting Party's performance, and (iii) if
Lessor is the Requesting Party, not more than one month's rent has been paid in
advance. Prospective purchasers and encumbrancers may rely upon the Requesting
Party's Estoppel Certificate, and the Responding Party shall be estopped from
denying the truth of the facts contained in said Certificate. In addition,
Lessee acknowledges that any failure on its part to provide such an Estoppel
Certificate will expose Lessor to risks and potentially cause Lessor to incur
costs not contemplated by this Lease, the extent of which will be extremely
difficult to ascertain. Accordingly, should the Lessee fail to execute and/or
deliver a requested Estoppel Certificate in a timely fashion the monthly Base
Rent shall be automatically increased, without any requirement for notice to
Lessee, by an amount equal to 10% of the then existing Base Rent or $100,
whichever is greater for remainder of the Lease. The Parties agree that such
increase in Base Rent represents fair and reasonable compensation for the
additional risk/costs that Lessor will incur by reason of Lessee's failure to
provide the Estoppel Certificate. Such increase in Base Rent shall in no event
constitute a waiver of Lessee's Default or Breach with respect to the failure to
provide the Estoppel Certificate nor prevent the exercise of any of the other
rights and remedies granted hereunder. (c) If Lessor desires to finance,
refinance, or sell the Premises, or any part thereof, Lessee and all Guarantors
shall within 10 days after written notice from Lessor deliver to any potential
lender or purchaser designated by Lessor such financial statements as may be
reasonably required by such lender or purchaser, including but not limited to
Lessee's financial statements for the past 3 years. All such financial
statements shall be received by Lessor and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth. 17.
Definition of Lessor. The term "Lessor" as used herein shall mean the owner or
owners at the time in question of the fee title to the Premises, or, if this is
a sublease, of the Lessee's interest in the prior lease. In the event of a
transfer of Lessor's title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Upon such transfer or assignment and delivery
of the Security Deposit, as aforesaid, the prior Lessor shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Lessor. Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Lessor shall
be binding only upon the Lessor as hereinabove defined. 18. Severability. The
invalidity of any provision of this Lease, as determined by a court of competent
jurisdiction, shall in no way affect the validity of any other provision hereof.
19. Days. Unless otherwise specifically indicated to the contrary, the word
"days" as used in this Lease shall mean and refer to calendar days. 20.
Limitation on Liability. The obligations of Lessor under this Lease shall not
constitute personal obligations of Lessor, or its partners, members, directors,
officers or shareholders, and Lessee shall look to the Premises, and to no other
assets of Lessor, for the satisfaction of any liability of Lessor with respect
to this Lease, and shall not seek recourse against Lessor's partners, members,
directors, officers or shareholders, or any of their personal assets for such
satisfaction. 21. Time of Essence. Time is of the essence with respect to the
performance of all obligations to be performed or observed by the Parties under
this Lease. 22. No Prior or Other Agreements; Broker Disclaimer. This Lease
contains all agreements between the Parties with respect to any matter mentioned
herein, and no other prior or contemporaneous agreement or understanding shall
be effective. Lessor and Lessee each represents and warrants to the Brokers that
it has made, and is relying solely upon, its own investigation as to the nature,
quality, character and financial responsibility of the other Party to this Lease
and as to the use, nature, quality and character of the Premises. Brokers have
no responsibility with respect thereto or with respect to any default or breach
hereof by either Party. 23. Notices. 23.1 Notice Requirements. All notices
required or permitted by this Lease or applicable law shall be in writing and
may be delivered in person (by hand or by courier) or may be sent by regular,
certified or registered mail or U.S. Postal Service Express Mail, with postage
prepaid, or by facsimile transmission, or by email, and shall be deemed
sufficiently given if served in a manner specified in this Paragraph 23. The
addresses noted adjacent to a Party's signature on this Lease shall be that
Party's address for delivery or mailing of notices. Either Party may by written
notice to the other specify a different address for notice, except that upon
Lessee's taking possession of the Premises, the Premises shall constitute
Lessee's address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing. 23.2 Date of Notice. Any
notice sent by registered or certified mail, return receipt requested, shall be
deemed given on the date of delivery shown on the receipt card, or if no
delivery date is shown, the postmark thereon. If sent by regular mail the notice
shall be deemed given 72 hours after the same is addressed as required herein
and mailed with postage prepaid. Notices delivered by United States Express Mail
or overnight courier that guarantees next day delivery shall be deemed given 24
hours after delivery of the same to the Postal Service or courier. Notices
delivered by hand, or transmitted by facsimile transmission or by email shall be
deemed delivered upon actual receipt. If notice is received on a Saturday,
Sunday or legal holiday, it shall be deemed received on the next business day.
24. Waivers.

 

 

 

[ex10-36_pg14.jpg]

Page 14 of 18 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017
AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017 (a) No waiver by Lessor
of the Default or Breach of any term, covenant or condition hereof by Lessee,
shall be deemed a waiver of any other term, covenant or condition hereof, or of
any subsequent Default or Breach by Lessee of the same or of any other term,
covenant or condition hereof. Lessor's consent to, or approval of, any act shall
not be deemed to render unnecessary the obtaining of Lessor's consent to, or
approval of, any subsequent or similar act by Lessee, or be construed as the
basis of an estoppel to enforce the provision or provisions of this Lease
requiring such consent. (b) The acceptance of Rent by Lessor shall not be a
waiver of any Default or Breach by Lessee. Any payment by Lessee may be accepted
by Lessor on account of monies or damages due Lessor, notwithstanding any
qualifying statements or conditions made by Lessee in connection therewith,
which such statements and/or conditions shall be of no force or effect
whatsoever unless specifically agreed to in writing by Lessor at or before the
time of deposit of such payment. (c) THE PARTIES AGREE THAT THE TERMS OF THIS
LEASE SHALL GOVERN WITH REGARD TO ALL MATTERS RELATED THERETO AND HEREBY WAIVE
THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE
IS INCONSISTENT WITH THIS LEASE. 25. Disclosures Regarding The Nature of a Real
Estate Agency Relationship. (a) When entering into a discussion with a real
estate agent regarding a real estate transaction, a Lessor or Lessee should from
the outset understand what type of agency relationship or representation it has
with the agent or agents in the transaction. Lessor and Lessee acknowledge being
advised by the Brokers in this transaction, as follows: (i) Lessor's Agent. A
Lessor's agent under a listing agreement with the Lessor acts as the agent for
the Lessor only. A Lessor's agent or subagent has the following affirmative
obligations: To the Lessor: A fiduciary duty of utmost care, integrity, honesty,
and loyalty in dealings with the Lessor. To the Lessee and the Lessor: (a)
Diligent exercise of reasonable skills and care in performance of the agent's
duties. (b) A duty of honest and fair dealing and good faith. (c) A duty to
disclose all facts known to the agent materially affecting the value or
desirability of the property that are not known to, or within the diligent
attention and observation of, the Parties. An agent is not obligated to reveal
to either Party any confidential information obtained from the other Party which
does not involve the affirmative duties set forth above. (ii) Lessee's Agent. An
agent can agree to act as agent for the Lessee only. In these situations, the
agent is not the Lessor's agent, even if by agreement the agent may receive
compensation for services rendered, either in full or in part from the Lessor.
An agent acting only for a Lessee has the following affirmative obligations. To
the Lessee: A fiduciary duty of utmost care, integrity, honesty, and loyalty in
dealings with the Lessee. To the Lessee and the Lessor: (a) Diligent exercise of
reasonable skills and care in performance of the agent's duties. (b) A duty of
honest and fair dealing and good faith. (c) A duty to disclose all facts known
to the agent materially affecting the value or desirability of the property that
are not known to, or within the diligent attention and observation of, the
Parties. An agent is not obligated to reveal to either Party any confidential
information obtained from the other Party which does not involve the affirmative
duties set forth above. (iii) Agent Representing Both Lessor and Lessee. A real
estate agent, either acting directly or through one or more associate licenses,
can legally be the agent of both the Lessor and the Lessee in a transaction, but
only with the knowledge and consent of both the Lessor and the Lessee. In a dual
agency situation, the agent has the following affirmative obligations to both
the Lessor and the Lessee: (a) A fiduciary duty of utmost care, integrity,
honesty and loyalty in the dealings with either Lessor or the Lessee. (b) Other
duties to the Lessor and the Lessee as stated above in subparagraphs (i) or
(ii). In representing both Lessor and Lessee, the agent may not without the
express permission of the respective Party, disclose to the other Party that the
Lessor will accept rent in an amount less than that indicated in the listing or
that the Lessee is willing to pay a higher rent than that offered. The above
duties of the agent in a real estate transaction do not relieve a Lessor or
Lessee from the responsibility to protect their own interests. Lessor and Lessee
should carefully read all agreements to assure that they adequately express
their understanding of the transaction. A real estate agent is a person
qualified to advise about real estate. If legal or tax advice is desired,
consult a competent professional. (b) Brokers have no responsibility with
respect to any default or breach hereof by either Party. The Parties agree that
no lawsuit or other legal proceeding involving any breach of duty, error or
omission relating to this Lease may be brought against Broker more than one year
after the Start Date and that the liability (including court costs and
attorneys' fees), of any Broker with respect to any such lawsuit and/or legal
proceeding shall not exceed the fee received by such Broker pursuant to this
Lease; provided, however, that the foregoing limitation on each Broker's
liability shall not be applicable to any gross negligence or willful misconduct
of such Broker. (c) Lessor and Lessee agree to identify to Brokers as
"Confidential" any communication or information given Brokers that is considered
by such Party to be confidential. 26. No Right To Holdover. Lessee has no right
to retain possession of the Premises or any part thereof beyond the expiration
or termination of this Lease. In the event that Lessee holds over, then the Base
Rent shall be increased to 150% of the Base Rent applicable immediately
preceding the expiration or termination. Holdover Base Rent shall be calculated
paid on monthly basis. Nothing contained herein shall be construed as consent by
Lessor to any holding over by Lessee. 27. Cumulative Remedies. No remedy or
election hereunder shall be deemed exclusive but shall, wherever possible, be
cumulative with all other remedies at law or in equity. 28. Covenants and
Conditions; Construction of Agreement. All provisions of this Lease to be
observed or performed by Lessee are both covenants and conditions. In construing
this Lease, all headings and titles are for the convenience of the Parties only
and shall not be considered a part of this Lease. Whenever required by the
context, the singular shall include the plural and vice versa. This Lease shall
not be construed as if prepared by one of the Parties, but rather according to
its fair meaning as a whole, as if both Parties had prepared it. 29. Binding
Effect; Choice of Law. This Lease shall be binding upon the parties, their
personal representatives, successors and assigns and be governed by the laws of
the State in which the Premises are located. Any litigation between the Parties
hereto concerning this Lease shall be initiated in the county in which the
Premises are located. 30. Subordination; Attornment; NonDisturbance. 30.1
Subordination. This Lease and any Option granted hereby shall be subject and
subordinate to any ground lease, mortgage, deed of trust, or other hypothecation
or security device (collectively, "Security Device"), now or hereafter placed
upon the Premises, to any and all advances made on the security thereof, and to
all renewals, modifications, and extensions thereof. Lessee agrees that the
holders of any such Security Devices (in this Lease together referred to as
"Lender") shall have no liability or obligation to perform any of the
obligations of Lessor under this Lease. Any Lender may elect to have this Lease
and/or any Option granted hereby superior to the lien of its Security Device by
giving written notice thereof to Lessee, whereupon this Lease and such Options
shall be deemed prior to such Security Device, notwithstanding the relative
dates of the documentation or recordation thereof. 30.2 Attornment. In the event
that Lessor transfers title to the Premises, or the Premises are acquired by
another upon the foreclosure or termination of a Security Device to which this
Lease is subordinated (i) Lessee shall, subject to the nondisturbance provisions
of Paragraph 30.3, attorn to such new owner, and upon request, enter into a new
lease, containing all of the terms and provisions of this Lease, with such new
owner for the remainder of the term hereof, or, at the election of the new
owner, this Lease will automatically become a new lease between Lessee and such
new owner, and (ii) Lessor shall thereafter be relieved of any further

 

 

 

[ex10-36_pg15.jpg]

Page 15 of 18 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017
AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017 obligations hereunder
and such new owner shall assume all of Lessor's obligations, except that such
new owner shall not: (a) be liable for any act or omission of any prior lessor
or with respect to events occurring prior to acquisition of ownership; (b) be
subject to any offsets or defenses which Lessee might have against any prior
lessor, (c) be bound by prepayment of more than one month's rent, or (d) be
liable for the return of any security deposit paid to any prior lessor which was
not paid or credited to such new owner. 30.3 NonDisturbance. With respect to
Security Devices entered into by Lessor after the execution of this Lease,
Lessee's subordination of this Lease shall be subject to receiving a
commercially reasonable nondisturbance agreement (a "NonDisturbance Agreement")
from the Lender which NonDisturbance Agreement provides that Lessee's possession
of the Premises, and this Lease, including any options to extend the term
hereof, will not be disturbed so long as Lessee is not in Breach hereof and
attorns to the record owner of the Premises. Further, within 60 days after the
execution of this Lease, Lessor shall, if requested by Lessee, use its
commercially reasonable efforts to obtain a NonDisturbance Agreement from the
holder of any preexisting Security Device which is secured by the Premises. In
the event that Lessor is unable to provide the NonDisturbance Agreement within
said 60 days, then Lessee may, at Lessee's option, directly contact Lender and
attempt to negotiate for the execution and delivery of a NonDisturbance
Agreement. 30.4 Self Executing. The agreements contained in this Paragraph 30
shall be effective without the execution of any further documents; provided,
however, that, upon written request from Lessor or a Lender in connection with a
sale, financing or refinancing of the Premises, Lessee and Lessor shall execute
such further writings as may be reasonably required to separately document any
subordination, attornment and/or NonDisturbance Agreement provided for herein.
31. Attorneys' Fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys' fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, "Prevailing Party" shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys' fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys' fees reasonably incurred. In addition,
Lessor shall be entitled to attorneys' fees, costs and expenses incurred in the
preparation and service of notices of Default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such Default or resulting Breach ($200 is a reasonable minimum per
occurrence for such services and consultation). 32. Lessor's Access; Showing
Premises; Repairs. Lessor and Lessor's agents shall have the right to enter the
Premises at any time, in the case of an emergency, and otherwise at reasonable
times after reasonable prior notice for the purpose of showing the same to
prospective purchasers, lenders, or tenants, and making such alterations,
repairs, improvements or additions to the Premises as Lessor may deem necessary
or desirable and the erecting, using and maintaining of utilities, services,
pipes and conduits through the Premises and/or other premises as long as there
is no material adverse effect on Lessee's use of the Premises. All such
activities shall be without abatement of rent or liability to Lessee. 33.
Auctions. Lessee shall not conduct, nor permit to be conducted, any auction upon
the Premises without Lessor's prior written consent. Lessor shall not be
obligated to exercise any standard of reasonableness in determining whether to
permit an auction. 34. Signs. Lessor may place on the Premises ordinary "For
Sale" signs at any time and ordinary "For Lease" signs during the last 6 months
of the term hereof. Except for ordinary "For Sublease" signs which may be placed
only on the Premises, Lessee shall not place any sign upon the Project without
Lessor's prior written consent. All signs must comply with all Applicable
Requirements. 35. Termination; Merger. Unless specifically stated otherwise in
writing by Lessor, the voluntary or other surrender of this Lease by Lessee, the
mutual termination or cancellation hereof, or a termination hereof by Lessor for
Breach by Lessee, shall automatically terminate any sublease or lesser estate in
the Premises; provided, however, that Lessor may elect to continue any one or
all existing subtenancies. Lessor's failure within 10 days following any such
event to elect to the contrary by written notice to the holder of any such
lesser interest, shall constitute Lessor's election to have such event
constitute the termination of such interest. 36. Consents. All requests for
consent shall be in writing. Except as otherwise provided herein, wherever in
this Lease the consent of a Party is required to an act by or for the other
Party, such consent shall not be unreasonably withheld or delayed. Lessor's
actual reasonable costs and expenses (including but not limited to architects',
attorneys', engineers' and other consultants' fees) incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, shall be paid by Lessee upon receipt
of an invoice and supporting documentation therefor. Lessor's consent to any
act, assignment or subletting shall not constitute an acknowledgment that no
Default or Breach by Lessee of this Lease exists, nor shall such consent be
deemed a waiver of any then existing Default or Breach, except as may be
otherwise specifically stated in writing by Lessor at the time of such consent.
The failure to specify herein any particular condition to Lessor's consent shall
not preclude the imposition by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given. In the event that either Party disagrees with
any determination made by the other hereunder and reasonably requests the
reasons for such determination, the determining party shall furnish its reasons
in writing and in reasonable detail within 10 business days following such
request. 37. Guarantor. 37.1 Execution. The Guarantors, if any, shall each
execute a guaranty in the form most recently published BY AIR CRE. 37.2 Default.
It shall constitute a Default of the Lessee if any Guarantor fails or refuses,
upon request to provide: (a) evidence of the execution of the guaranty,
including the authority of the party signing on Guarantor's behalf to obligate
Guarantor, and in the case of a corporate Guarantor, a certified copy of a
resolution of its board of directors authorizing the making of such guaranty,
(b) current financial statements, (c) an Estoppel Certificate, or (d) written
confirmation that the guaranty is still in effect. 38. Quiet Possession. Subject
to payment by Lessee of the Rent and performance of all of the covenants,
conditions and provisions on Lessee's part to be observed and performed under
this Lease, Lessee shall have quiet possession and quiet enjoyment of the
Premises during the term hereof. 39. Options. If Lessee is granted any option,
as defined below, then the following provisions shall apply. 39.1 Definition.
"Option" shall mean: (a) the right to extend or reduce the term of or renew this
Lease or to extend or reduce the term of or renew any lease that Lessee has on
other property of Lessor; (b) the right of first refusal or first offer to lease
either the Premises or other property of Lessor; (c) the right to purchase, the
right of first offer to purchase or the right of first refusal to purchase the
Premises or other property of Lessor. 39.2 Options Personal To Original Lessee.
Any Option granted to Lessee in this Lease is personal to the original Lessee,
and cannot be assigned or exercised by anyone other than said original Lessee or
a Permitted Assignee and only while the original Lessee or a Permitted Assignee
is in full possession of the Premises and, if requested by Lessor, with Lessee
certifying that Lessee has no intention of thereafter assigning or subletting.
39.3 Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later Option cannot be exercised unless the prior

 

 

 

[ex10-36_pg16.jpg]

Page 16 of 18 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017
AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017 Options have been
validly exercised. 39.4 Effect of Default on Options. (a) Lessee shall have no
right to exercise an Option: (i) during the period commencing with the giving of
any notice of Default and continuing until said Default is cured, (ii) during
the period of time any Rent is unpaid (without regard to whether notice thereof
is given Lessee), (iii) during the time Lessee is in Breach of this Lease, or
(iv) in the event that Lessee has been given 3 or more notices of separate
Default, whether or not the Defaults are cured, during the 12 month period
immediately preceding the exercise of the Option. (b) The period of time within
which an Option may be exercised shall not be extended or enlarged by reason of
Lessee's inability to exercise an Option because of the provisions of Paragraph
39.4(a). (c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee's due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof), and
written notice from Lessor or (ii) if Lessee commits a Breach of this Lease. 40.
Security Measures. Lessee hereby acknowledges that the Rent payable to Lessor
hereunder does not include the cost of guard service or other security measures,
and that Lessor shall have no obligation whatsoever to provide same. Lessee
assumes all responsibility for the protection of the Premises, Lessee, its
agents and invitees and their property from the acts of third parties. 41.
Reservations. Lessor reserves the right: (i) to grant, without the consent or
joinder of Lessee, such easements, rights and dedications that Lessor deems
necessary, (ii) to cause the recordation of parcel maps and restrictions, and
(iii) to create and/or install new utility raceways, so long as such easements,
rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee. Lessee agrees to
sign any documents reasonably requested by Lessor to effectuate such rights. 42.
Performance Under Protest. If at any time a dispute shall arise as to any amount
or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment "under protest" and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay. A Party who does not initiate
suit for the recovery of sums paid "under protest" within 6 months shall be
deemed to have waived its right to protest such payment. 43. Authority; Multiple
Parties; Execution. (a) If either Party hereto is a corporation, trust, limited
liability company, partnership, or similar entity, each individual executing
this Lease on behalf of such entity represents and warrants that he or she is
duly authorized to execute and deliver this Lease on its behalf. Each Party
shall, within 30 days after request, deliver to the other Party satisfactory
evidence of such authority. (b) If this Lease is executed by more than one
person or entity as "Lessee", each such person or entity shall be jointly and
severally liable hereunder. It is agreed that any one of the named Lessees shall
be empowered to execute any amendment to this Lease, or other document ancillary
thereto and bind all of the named Lessees, and Lessor may rely on the same as if
all of the named Lessees had executed such document. (c) This Lease may be
executed by the Parties in counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.
44. Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions. 45. Offer. Preparation of this Lease by either party or
their agent and submission of same to the other Party shall not be deemed an
offer to lease to the other Party. This Lease is not intended to be binding
until executed and delivered by all Parties hereto. 46. Amendments. This Lease
may be modified only in writing, signed by the Parties in interest at the time
of the modification. As long as they do not materially change Lessee's
obligations hereunder, Lessee agrees to make such reasonable nonmonetary
modifications to this Lease as may be reasonably required by a Lender in
connection with the obtaining of normal financing or refinancing of the
Premises. 47. Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR
ARISING OUT OF THIS AGREEMENT. 48. Arbitration of Disputes. An Addendum
requiring the Arbitration of all disputes between the Parties and/or Brokers
arising out of this Lease is is not attached to this Lease. 49. Accessibility;
Americans with Disabilities Act. (a) The Premises: have not undergone an
inspection by a Certified Access Specialist (CASp). Note: A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction related accessibility standards within the
premises. have undergone an inspection by a Certified Access Specialist (CASp)
and it was determined that the Premises met all applicable construction related
accessibility standards pursuant to California Civil Code §55.51 et seq. Lessee
acknowledges that it received a copy of the inspection report at least 48 hours
prior to executing this Lease and agrees to keep such report confidential. have
undergone an inspection by a Certified Access Specialist (CASp) and it was
determined that the Premises did not meet all applicable construction related
accessibility standards pursuant to California Civil Code §55.51 et seq. Lessee
acknowledges that it received a copy of the inspection report at least 48 hours
prior to executing this Lease and agrees to keep such report confidential except
as necessary to complete repairs and corrections of violations of construction
related accessibility standards. In the event that the Premises have been issued
an inspection report by a CASp the Lessor shall provide a copy of the disability
access inspection certificate to Lessee

 

 

 

[ex10-36_pg17.jpg]

Page 17 of 18 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017
AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017 within 7 days of the
execution of this Lease. (b) Since compliance with the Americans with
Disabilities Act (ADA) and other state and local accessibility statutes are
dependent upon Lessee's specific use of the Premises, Lessor makes no warranty
or representation as to whether or not the Premises comply with ADA or any
similar legislation. In the event that Lessee's use of the Premises requires
modifications or additions to the Premises in order to be in compliance with ADA
or other accessibility statutes, Lessee agrees to make any such necessary
modifications and/or additions at Lessee's expense. LESSOR AND LESSEE HAVE
CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND PROVISION CONTAINED
HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR INFORMED AND VOLUNTARY
CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE TIME THIS LEASE IS
EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE AND EFFECTUATE THE
INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE PREMISES. ATTENTION:
NO REPRESENTATION OR RECOMMENDATION IS MADE BY AIR CRE OR BY ANY BROKER AS TO
THE LEGAL SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE
TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO: 1. SEEK ADVICE OF
COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE. 2. RETAIN
APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE PREMISES.
SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE
OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE STRUCTURAL INTEGRITY,
THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, COMPLIANCE WITH THE AMERICANS
WITH DISABILITIES ACT AND THE SUITABILITY OF THE PREMISES FOR LESSEE'S INTENDED
USE. WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA,
CERTAIN PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS
OF THE STATE IN WHICH THE PREMISES ARE LOCATED. The parties hereto have executed
this Lease at the place and on the dates specified above their respective
signatures. Executed at: On: By LESSOR: Bukewihge Properties, LLC (a California
limited liability company) By: Name Printed: Title: Phone: Fax: Email: By: Name
Printed: Title: Phone: Fax: Email: Address: Federal ID No.: Executed at: On: By
LESSEE: STAAR Surgical Company (a Delaware corporation) By: Name Printed: Title:
Phone: Fax: Email: By: Name Printed: Title: Phone: Fax: Email: Address: Federal
ID No.: BROKER LAREM Industrial Real Estate Specialists, Inc. Attn: S. J.
Jasaitis Title: Vice - President Address: 165 E Savarona Way, Carson, CA 90746
Phone: (310) 436-6487 Fax: Email: jjasaitis@lareminc.com Federal ID No.:
90-0510112 Broker/Agent BRE License #: 01874672 BROKER Attn: Title: Address:
Phone: Fax: Email: Federal ID No.: Broker/Agent BRE License #: AIR CRE. 500
North Brand Blvd, Suite 900, Glendale, CA 91203, Tel 2136878777, Email
contracts@aircre.com

 

 

 

[ex10-36_pg18.jpg]

Page 18 of 18 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017
AIR CRE. All Rights Reserved. MTG24.10, Revised 11012017 NOTICE: No part of
these works may be reproduced in any form without permission in writing.

 

 

 

[ex10-36_pg19.jpg]

Page 1 of 2 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017 AIR
CRE. All Rights Reserved. RA7.01, Revised 07282017 RENT ADJUSTMENT(S) STANDARD
LEASE ADDENDUM Dated: March 19, 2018 By and Between Lessor: Bukewihge
Properties, LLC (a California limited liability company) Lessee: STAAR Surgical
Company (a Delaware corporation) Property Address: 25651-25691 Atlantic Ocean
Drive, Units A1 - A11 and B1 - B3, Lake Forest, CA 92630 (street address, city,
state, zip) Paragraph: 50 A. RENT ADJUSTMENTS: The monthly rent for each month
of the adjustment period(s) specified below shall be increased using the
method(s) indicated below: (Check Method(s) to be Used and Fill in
Appropriately) I. Cost of Living Adjustment(s) (COLA) a. On (Fill in COLA
Dates): the Base Rent shall be adjusted by the change, if any, from the Base
Month specified below, in the Consumer Price Index of the Bureau of Labor
Statistics of the U.S. Department of Labor for (select one): CPI W (Urban Wage
Earners and Clerical Workers) or CPI U (All Urban Consumers), for (Fill in Urban
Area): , All Items (19821984 = 100), herein referred to as "CPI". b. The monthly
Base Rent payable in accordance with paragraph A.I.a. of this Addendum shall be
calculated as follows: the Base Rent set forth in paragraph 1.5 of the attached
Lease, shall be multiplied by a fraction the numerator of which shall be the CPI
of the calendar month 2 months prior to the month(s) specified in paragraph
A.I.a. above during which the adjustment is to take effect, and the denominator
of which shall be the CPI of the calendar month which is 2 months prior to
(select one): the first month of the term of this Lease as set forth in
paragraph 1.3 ("Base Month") or (Fill in Other "Base Month"): . The sum so
calculated shall constitute the new monthly Base Rent hereunder, but in no
event, shall any such new monthly Base Rent be less than the Base Rent payable
for the month immediately preceding the Base Rent adjustment. c. In the event
the compilation and/or publication of the CPI shall be transferred to any other
governmental department or bureau or agency or shall be discontinued, then the
index most nearly the same as the CPI shall be used to make such calculation. In
the event that the Parties cannot agree on such alternative index, then the
matter shall be submitted for decision to the American Arbitration Association
in accordance with the then rules of said Association and the decision of the
arbitrators shall be binding upon the parties. The cost of said Arbitration
shall be paid equally by the Parties. II. Market Rental Value Adjustment(s)
(MRV) a. On (Fill in MRV Adjustment Date(s): the Base Rent shall be adjusted to
the "Market Rental Value" of the property as follows: 1) Four months prior to
each Market Rental Value Adjustment Date described above, the Parties shall
attempt to agree upon what the new MRV will be on the adjustment date. If
agreement cannot be reached within thirty days, then: (a) Lessor and Lessee
shall immediately appoint a mutually acceptable appraiser or broker to establish
the new MRV within the next 30 days. Any associated costs will be split equally
between the Parties, or (b) Both Lessor and Lessee shall each immediately make a
reasonable determination of the MRV and submit such determination, in writing,
to arbitration in accordance with the following provisions: (i) Within 15 days
thereafter, Lessor and Lessee shall each select an independent third party
appraiser or broker ("Consultant" check one) of their choice to act as an
arbitrator (Note: the parties may not select either of the Brokers that was
involved in negotiating the Lease). The two arbitrators so appointed shall
immediately select a third mutually acceptable Consultant to act as a third
arbitrator. (ii) The 3 arbitrators shall within 30 days of the appointment of
the third arbitrator reach a decision as to what the actual MRV for the Premises
is, and whether Lessor's or Lessee's submitted MRV is the closest thereto. The
decision of a majority of the arbitrators shall be binding on the Parties. The
submitted MRV which is determined to be the closest to the actual MRV shall
thereafter be used by the Parties. (iii) If either of the Parties fails to
appoint an arbitrator within the specified 15 days, the arbitrator timely
appointed by one of them shall reach a decision on his or her own, and said
decision shall be binding on the Parties. (iv) The entire cost of such
arbitration shall be paid by the party whose submitted MRV is not selected,
i.e., the one that is NOT the closest to the actual MRV. 2) When determining
MRV, the Lessor, Lessee and Consultants shall consider the terms of comparable
market transactions which shall include, but no limited to, rent, rental
adjustments, abated rent, lease term and financial condition of tenants. 3)
Notwithstanding the foregoing, the new Base Rent shall not be less than the rent
payable for the month immediately preceding the rent

 

 

 

[ex10-36_pg20.jpg]

Page 2 of 2 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017 AIR
CRE. All Rights Reserved. RA7.01, Revised 07282017 adjustment. b. Upon the
establishment of each New Market Rental Value: 1) the new MRV will become the
new "Base Rent" for the purpose of calculating any further Adjustments, and 2)
the first month of each Market Rental Value term shall become the new 'Base
Month' for the purpose of calculating any further Adjustments. III. Fixed Rental
Adjustment(s) (FRA) The Base Rent shall be increased to the following amounts on
the dates set forth below: On (Fill in FRA Adjustment Date(s)): The New Base
Rent shall be: May 1, 2019 $28,851.00 May 1, 2020 $32,973.00 May 1, 2021
$32,973.00 May 1, 2022 $32,973.00 AIR CRE. 500 North Brand Blvd, Suite 900,
Glendale, CA 91203, Tel 2136878777, Email contracts@aircre.com NOTICE: No part
of these works may be reproduced in any form without permission in writing.

 

 

 

[ex10-36_pg21.jpg]

Page 1 of 2 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017 AIR
CRE. All Rights Reserved. OE6.00, Revised 01032017 OPTION(S) TO EXTEND STANDARD
LEASE ADDENDUM Dated: March 19, 2018 By and Between Lessor: Bukewihge
Properties, LLC (a California limited liability company) Lessee: STAAR Surgical
Company (a Delaware corporation) Property Address: 25651-25691 Atlantic Ocean
Drive, Units A1 - A11 and B1 - B3, Lake Forest, CA 92630 (street address, city,
state, zip) Paragraph: 51 A. OPTION(S) TO EXTEND: Lessor hereby grants to Lessee
the option to extend the term of this Lease for two (2) additional sixty (60)
month period(s) commencing when the prior term expires upon each and all of the
following terms and conditions: (i) In order to exercise an option to extend,
Lessee must give written notice of such election to Lessor and Lessor must
receive the same at least six (6) but not more than nine (9) months prior to the
date that the option period would commence, time being of the essence. If proper
notification of the exercise of an option is not given and/or received, such
option shall automatically expire. Options (if there are more than one) may only
be exercised consecutively. (ii) The provisions of paragraph 39, including those
relating to Lessee's Default set forth in paragraph 39.4 of this Lease, are
conditions of this Option. (iii) Except for the provisions of this Lease
granting an option or options to extend the term, all of the terms and
conditions of this Lease except where specifically modified by this option shall
apply. (iv) This Option is personal to the original Lessee, and cannot be
assigned or exercised by anyone other than said original Lessee and only while
the original Lessee is in full possession of the Premises and without the
intention of thereafter assigning or subletting. (v) The monthly rent for each
month of the option period shall be calculated as follows, using the method(s)
indicated below: (Check Method(s) to be Used and Fill in Appropriately) I. Cost
of Living Adjustment(s) (COLA) a. On (Fill in COLA Dates): the Base Rent shall
be adjusted by the change, if any, from the Base Month specified below, in the
Consumer Price Index of the Bureau of Labor Statistics of the U.S. Department of
Labor for (select one): CPI W (Urban Wage Earners and Clerical Workers) or CPI U
(All Urban Consumers), for (Fill in Urban Area): . All Items (19821984 = 100),
herein referred to as "CPI". b. The monthly Base Rent payable in accordance with
paragraph A.I.a. of this Addendum shall be calculated as follows: the Base Rent
set forth in paragraph 1.5 of the attached Lease, shall be multiplied by a
fraction the numerator of which shall be the CPI of the calendar month 2 months
prior to the month(s) specified in paragraph A.I.a. above during which the
adjustment is to take effect, and the denominator of which shall be the CPI of
the calendar month which is 2 months prior to (select one): the first month of
the term of this Lease as set forth in paragraph 1.3 ("Base Month") or (Fill in
Other "Base Month"): . The sum so calculated shall constitute the new monthly
Base Rent hereunder, but in no event, shall any such new monthly Base Rent be
less than the Base Rent payable for the month immediately preceding the rent
adjustment. c. In the event the compilation and/or publication of the CPI shall
be transferred to any other governmental department or bureau or agency or shall
be discontinued, then the index most nearly the same as the CPI shall be used to
make such calculation. In the event that the Parties cannot agree on such
alternative index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the then rules of said
Association and the decision of the arbitrators shall be binding upon the
parties. The cost of said Arbitration shall be paid equally by the Parties. II.
Market Rental Value Adjustment(s) (MRV) a. On (Fill in MRV Adjustment Date(s))
May 1, 2023 and May 1, 2028 the Base Rent shall be adjusted to the "Market
Rental Value" of the property as follows: 1) Four months prior to each Market
Rental Value Adjustment Date described above, the Parties shall attempt to agree
upon what the new MRV will be on the adjustment date. If agreement cannot be
reached, within thirty days, then: (a) Lessor and Lessee shall immediately
appoint a mutually acceptable appraiser or broker to establish the new MRV
within the next 30 days. Any associated costs will be split equally between the
Parties, or (b) Both Lessor and Lessee shall each immediately make a reasonable
determination of the MRV and submit such determination, in writing, to
arbitration in accordance with the following provisions:

 

 

 

[ex10-36_pg22.jpg]

Page 2 of 2 INITIALS Last Edited: 4/12/2018 11:11 AM INITIALS copyright 2017 AIR
CRE. All Rights Reserved. OE6.00, Revised 01032017 (i) Within 15 days
thereafter, Lessor and Lessee shall each select an independent third party
appraiser or broker ("Consultant" check one) of their choice to act as an
arbitrator (Note: the parties may not select either of the Brokers that was
involved in negotiating the Lease). The two arbitrators so appointed shall
immediately select a third mutually acceptable Consultant to act as a third
arbitrator. (ii) The 3 arbitrators shall within 30 days of the appointment of
the third arbitrator reach a decision as to what the actual MRV for the Premises
is, and whether Lessor's or Lessee's submitted MRV is the closest thereto. The
decision of a majority of the arbitrators shall be binding on the Parties. The
submitted MRV which is determined to be the closest to the actual MRV shall
thereafter be used by the Parties. (iii) If either of the Parties fails to
appoint an arbitrator within the specified 15 days, the arbitrator timely
appointed by one of them shall reach a decision on his or her own, and said
decision shall be binding on the Parties. (iv) The entire cost of such
arbitration shall be paid by the party whose submitted MRV is not selected, ie.
the one that is NOT the closest to the actual MRV. 2) When determining MRV, the
Lessor, Lessee and Consultants shall consider the terms of comparable market
transactions which shall include, but not limited to, rent, rental adjustments,
abated rent, common area operating expenses, lease term and financial condition
of tenants. 3) Notwithstanding the foregoing, the new Base Rent shall not be
less than the rent payable for the month immediately preceding the rent
adjustment. b. Upon the establishment of each New Market Rental Value: 1) the
new MRV will become the new "Base Rent" for the purpose of calculating any
further Adjustments, and 2) the first month of each Market Rental Value term
shall become the new "Base Month" for the purpose of calculating any further
Adjustments. III. Fixed Rental Adjustment(s) (FRA) The Base Rent shall be
increased to the following amounts on the dates set forth below: On (Fill in FRA
Adjustment Date(s)): The New Base Rent shall be: IV. Initial Term Adjustments
The formula used to calculate adjustments to the Base Rate during the original
Term of the Lease shall continue to be used during the extended term. B. NOTICE:
Unless specified otherwise herein, notice of any rental adjustments, other than
Fixed Rental Adjustments, shall be made as specified in paragraph 23 of the
Lease. C. BROKER'S FEE: The Brokers shall be paid a Brokerage Fee for each
adjustment specified above in accordance with paragraph 15 of the Lease or if
applicable, paragraph 9 of the Sublease. AIR CRE. 500 North Brand Blvd, Suite
900, Glendale, CA 91203, Tel 2136878777, Email contracts@aircre.com NOTICE: No
part of these works may be reproduced in any form without permission in writing.

 

 

 

[ex10-36_pg23.jpg]

ADDENDUM TO STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE – GROSS DATED
MARCH 19, 2018 BY AND BETWEEN BUKEWIHGE PROPERTIES, LLC, A CALIFORNIA LIMITED
LIABILITY COMPANY (“LESSOR”) AND STAAR SURGICAL COMPANY (A DELAWARE CORPORATION)
FOR THE PREMISES COMMONLY KNOWN AS 25651-25691 ATLANTIC OCEAN DRIVE, UNITS
A1-A11 AND B1-B3, LAKE FOREST, CA 92630. 52. Audit Right See Paragraph 4.2 (d).
53. Assignment and Subletting Subject to the provisions of Paragraph 12(c),
Lessee may assign, sublet, or allow the use of all or any part of the Premises,
without Lessor’s consent, to any entity controlled by, or under common control
with Lessee or in connection with a merger or other business reorganization of
Lessee, or the sale of all or substantially all of Lessee’s business, assets, or
the merger into or with another organization (“Permitted Assignee”). Lessee
shall provide written notice to Lessor of any such Permitted Assignee. 54. Prior
Use Approval Notwithstanding anything to the contrary in this Lease, including
but not limited to Paragraph 6.2, Lessor hereby confirms and approves of the
existing use by which the previous tenant used the Premises and Project
including the related chemicals and equipment for the tenant’s R&D and
manufacturing process. 55. General Rules a. Lessee shall not suffer or permit
the obstruction of any Common Area, including, but not limited to, driveways,
sidewalks, walkways and entrances. b. Lessee shall not suffer or permit
loitering in any part of the Project. c. Lessee shall not make or permit any
noises, vibrations or odors that annoy or interfere in any way with other
Lessees or persons having business within the Project. d. No animals or birds
shall be kept within the Project. e. Lessee shall not bring motorcycles or other
vehicles into areas not designated as authorized for same. f. Lessor reserves
the right to exclude or expel from the Project any person who Lessor in good
faith judges to be intoxicated or under the influence of liquor or drugs or who
shall in any manner do any act in violation of the rules and regulations of the
Project. g. Lessor reserves the right to refuse access to any person or persons
Lessor in good faith judges to be a threat to the safety, reputation or property
of the Project and its occupants.

 

 

 

[ex10-36_pg24.jpg]

h. Lessee shall be responsible for the inappropriate use of bathrooms, plumbing
or other utilities. No foreign substances, rubbish, trash, newspaper or cleaning
substances of any kind are to be inserted therein. i. Lessee shall not suffer or
permit the washing of automobiles, trucks, equipment or other vehicles in any
part of the Project. j. Lessee shall not suffer or permit the washing down of
painting materials or other matter which will stain the pavement or leave
permanent markings within the Project. Any such damage shall be repaired at
Lessee's sole cost and expense. k. Lessee shall not suffer or permit outside
work activity or storage of any kind outside the Building. All paved areas,
including parking spaces, driveways and alleys are to be kept clean and clear at
all times except for legitimate parking of vehicles as allowed by the Lease or
for temporary loading or unloading as necessary. l. At execution of Lease,
Lessor shall provide Lessee with copies of any keys that Lessor has in its
possession for the Unit. To ensure the security of the Unit, Lessee may at its
option choose to re-key all outside and inside door locks. Any re-keying work
shall be paid for by Lessee with no reimbursement by Lessor. To further ensure
the security other Unit. Lessee may choose to install a burglar alarm. Any
burglar alarm installation/monitoring shall be paid for by Lessee with no
reimbursement by Lessor. m. Lessee expressly acknowledges and agrees that there
will be no auto body repair and/or modifications and no auto body painting of
any kind performed at the Premises or at the Project. If Lessee is found to be
in violation of this paragraph, Lessor, in Lessor's sole and absolute
discretion, shall have the right to terminate this Lease effective the date of
the violation and, as penalty for the early termination of this Lease, Lessor
shall retain Lessee's Security Deposit and Lessee shall pay to Lessor one
month's Base Rent. n. Lessee shall have the right to use the Lessor provided
trash disposal bin located in the yard area of the Project for a normal volume
of front office operations related trash disposal. The Lessor provided trash
disposal bin is not for the disposal of Lessee's manufacturing/distribution
waste by-products. Lessee shall provide, at Lessee's sole cost and expense, a
trash disposal bin for the disposal of Lessee's manufacturing/distribution waste
by-products. This bin shall be stored inside Lessee's Premises. Under any
circumstances, if Lessor determines, in Lessor's sole and absolute discretion,
that Lessee's trash disposal in the Lessor provided trash disposal bin is
excessive, Lessor may require that Lessee provide for its own trash disposal bin
as outlined above. o. Lessee shall keep the yard area adjacent to its Premises
free and clear of debris and trash. If Lessee fails to keep the common area
adjacent to its Premises clean, Lessor reserves the right to clean-up this area
at Lessee's sole cost and expense. Any damage to the asphalt in the yard area
immediately adjacent to Lessee's ground level loading door(s) or any damage to
the asphalt in the common areas elsewhere in the Project that can be directly
linked to Lessee's trucking/loading activities shall be repaired by Lessor, at
Lessee's sole cost and expense. The determination as to the extent of the damage
caused by Lessee and the appropriateness of the repairs required, shall be at
the sole and absolute discretion of Lessor.

 

 

 

[ex10-36_pg25.jpg]

p. Preventative Maintenance and Repair. Lessor shall procure and maintain a
contract with an HVAC contractor for the quarterly maintenance of the HVAC
systems. Lessor will not pay for any "hot/cold calls' made by Lessee. Any
repairs required in addition to the quarterly maintenance shall be paid for by
Lessee. q. Lessee shall not store anything above the office area or restroom.
Lessee acknowledges that the ceilings of the office area and restrooms were not
designed and constructed to support the weight of a person or anything that
Lessee may intend to store in that area. r. Lessee shall not go on the roof of
the building at anytime. s. Lessee shall have the right to perform light engine
repair on the Premises. 56. Parking Rules a. Lessee shall not leave anything
overnight in the parking, driveway or other yard areas of the Project on a
repeat basis. This shall include but not be limited to cars, vans, recreational
vehicles, boats, trucks, trailers, containers, forklifts, pallets, personal
property and trash. If anything is left by Lessee in the parking, driveway or
other yard areas overnight, Lessor reserves the right to remove same at Lessee's
sole cost and expense, including but not limited to towing any vehicle, trailer
or container and disposing of any personal property or trash. b. Lessee shall
not permit or allow any vehicle that either belongs to, or is controlled by,
Lessee or Lessee's employees, suppliers, shippers, customers or invitees to be
loaded, unloaded or parked in areas other than those designated by Lessor for
such activities. c. Users of the parking area will obey all posted signs and
park only in the areas designated for vehicle parking. d. Unless otherwise
instructed, each person using the parking area is required to park and lock his
own vehicle. Lessor will not be responsible for any damage to vehicles, injury
to persons or loss of property, all of which risks are assumed by the party
using the parking area. e. The maintenance, washing, waxing or cleaning of
vehicles in the Common Area is prohibited. 57. Signage Lessee shall have the
right, at its sole cost and expense, to install signage, including its company
name and/or logo, identifying its Premises in multiple locations in keeping with
the sign standards in existence for other lessees occupying the Project, all
subject to obtaining any and all approvals required by Applicable Requirements
and Lessor’s prior written consent (not to be unreasonably withheld,
conditioned, or delayed). All such signage shall be done in accordance with all
Applicable Requirements and Lessee shall be solely responsible for (a)
maintaining of all such signage in good and slightly condition, and (b) removing
the same upon the expiration or earlier termination of this Lease and repairing
any damage resulting therefrom (including, without limitation patching and
painting the affected area to match).

 

 

 

[ex10-36_pg26.jpg]

Common Area Operating Expenses (“CAOE”) Waste Disposal $13,408 Security Services
$ 2,966 Electricity $ 9,967 Telephone $ 1,945 Water & Sewer $13,724 Association
Dues $ 5,605 Landscaping $23,701 Total $71,316 The 2 buildings comprising the
Project total 53,828 sf. Lessee’s Premises total is 20,608 sf. Lessee’s share of
CAOE is 38.28%, or $27,303 per year, $2,275 per month or $.11 psf/mo. Base year
(2017–2018) real property taxes $84,001 Base year (2018) real property insurance
$ 9,946 Year-over-year increases in real property taxes and insurance are billed
back to Lessee as part of CAOE. During the Original Term, Lessor has agreed to a
3% annual increase cap on CAOE (including any increases to real property taxes
and insurance, provided neither is a direct result of Lessee’s operations).
Lessee is responsible for its own electrical, gas and telephone utilities.
Lessee is responsible for its own HVAC preventative maintenance and repair and
interior Premises maintenance, including but not limited to, loading doors, man
doors and plate glass.

 

 

 

[ex10-36_pg27.jpg]

Site Plan – Project and Premises The information above has been obtained from
sources believed reliable. While we do not doubt its accuracy, we have not
verified it and make no guarantee, warranty or representation about it. It is
your responsibility to independently confirm its accuracy and completeness. Any
projections, opinions, assumptions or estimated used are for example only and do
not represent the current or future performance of the property. The value of
this transaction to you depends on tax and other factors which should be
evaluated by your tax, financial and legal advisors. You and your advisors
should conduct a careful, independent investigation of the property to determine
to your satisfaction the suitability of the property for your needs.

 

 

 